Exhibit 10.1

 

POWER-ONE, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

Dated as of May 8, 2009

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

 

SECTION 1.1.

Certain Defined Terms

1

SECTION 1.2.

Other Capitalized Terms

1

SECTION 1.3.

Effectiveness of this Agreement

1

 

 

 

ARTICLE II REGISTRATION RIGHTS

1

 

 

 

SECTION 2.1.

Piggyback Registrations

1

SECTION 2.2.

Demand Registration

3

SECTION 2.3.

Exceptions to the Company’s Obligations

6

SECTION 2.4.

Registration Procedures

9

SECTION 2.5.

Information Supplied

13

SECTION 2.6.

Expenses

13

SECTION 2.7.

Restrictions on Disposition

13

SECTION 2.8.

Indemnification

13

SECTION 2.9.

Required Reports

16

SECTION 2.10.

Selection of Counsel

16

SECTION 2.11.

Market Standoff Agreement

16

SECTION 2.12.

No Inconsistent Agreements

17

SECTION 2.13.

Termination of Registration Rights

17

 

 

 

ARTICLE III MISCELLANEOUS

18

 

 

 

SECTION 3.1.

Expenses

18

SECTION 3.2.

Successors and Assigns; Assignment

18

SECTION 3.3.

No Third Party Beneficiaries

18

SECTION 3.4.

Entire Agreement

18

SECTION 3.5.

Severability

18

SECTION 3.6.

Amendment and Waiver

18

SECTION 3.7.

Delays or Omissions

19

SECTION 3.8.

Notices

19

SECTION 3.9.

Interpretation

19

SECTION 3.10.

Governing Law; Jurisdiction; Waiver of Jury Trial

20

SECTION 3.11.

Specific Performance

20

SECTION 3.12.

Counterparts

20

 

i

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered as of May 8,
2009, among Power-One, Inc. a Delaware corporation (together with any other
issuer of Registrable Securities, the “Company”), Silver Lake Sumeru Fund, L.P.,
a Delaware limited partnership (“SLS”), and Silver Lake Technology Investors
Sumeru, L.P. (together with their respective Permitted Transferees, the
“Investor Stockholders”).

 

RECITALS

 

WHEREAS, the Company, SLS and Silver Lake Technology Investors Sumeru, L.P. have
entered into a Securities Purchase Agreement, dated as of April 23, 2009 (the
“Purchase Agreement”), pursuant to which the Investor Stockholders have agreed
to purchase (i) an aggregate of 23,625 shares (the “Purchased Shares”) of the
Company’s Series A Preferred Stock (as defined below) initially convertible into
17,500,000 shares of the Company’s Common Stock (as defined below);
(ii) Warrants (as defined below) initially exercisable for 8,700,000 Warrant
Shares (as defined below); and (iii) Notes (as defined below) initially
convertible into 26,944,444 shares of the Company’s Common Stock (as defined
below); and

 

WHEREAS, the parties hereto desire to enter into certain arrangements relating
to the Company, the Purchased Shares, the Warrant Shares, the Notes and the
Conversion Shares (as defined below).

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the parties hereto agree as follows:

 


ARTICLE I

DEFINITIONS


 

SECTION 1.1.        Certain Defined Terms.  Certain terms used herein shall have
the meanings given to them in Exhibit A.

 

SECTION 1.2.        Other Capitalized Terms.  Capitalized terms used but not
defined herein or in Exhibit A shall have the meanings given to them in the
Purchase Agreement.

 

SECTION 1.3.        Effectiveness of this Agreement.  Notwithstanding any other
provision to the contrary in this Agreement, this Agreement shall not take
effect until the Closing, and in the event the Purchase Agreement is terminated
prior to the Closing having occurred, this Agreement shall be void ab initio.

 


ARTICLE II

REGISTRATION RIGHTS


 

SECTION 2.1.        Piggyback Registrations.  If the Company proposes to
register Equity Securities under the Securities Act (other than a registration
on Form S-4 or Form S-8, or any

 

--------------------------------------------------------------------------------


 

successor or other forms promulgated for similar purposes, and other than demand
registrations pursuant to Section 2.2) involving the offering of such Equity
Securities at any time on or after the last day of the Restricted Period (the
“Restricted Period Termination Date”), whether or not for sale for its own
account, in a manner which would permit registration of Registrable Securities
the same class of such Equity Securities for sale to the public under the
Securities Act, it will, at each such time, give prompt written or telephonic
notice (a “Piggyback Offering Notice”) to the Holders (excluding Holders of
Hedging Common Stock) of:  its intention to do so, the form on which the Company
expects to effect such registration (e.g., Form S-1, Form S-3, Form S-3ASR), the
anticipated filing date with the SEC of such registration statement, the
anticipated date that the registration statement will be declared or otherwise
become effective, whether the offering is to be underwritten, in the case of
Form S-3 or Form S-3ASR, the anticipated date and time that the offering will be
made.  The registration rights provided for in this Section 2.1 are in addition
to, and not in lieu of, registrations made upon the demand of any Holder in
accordance with Section 2.2.

 


(A)           FORM S-1.  IF THE COMPANY INDICATES IN THE PIGGYBACK OFFERING
NOTICE THAT IT INTENDS TO EFFECT A REGISTRATION PURSUANT TO FORM S-1, UPON THE
WRITTEN REQUEST OF ANY HOLDER (WHICH REQUEST SHALL SPECIFY THE REGISTRABLE
SECURITIES INTENDED TO BE REGISTERED BY SUCH HOLDER), MADE WITHIN TEN (10) DAYS
AFTER THE RECEIPT OF ANY SUCH NOTICE BUT IN NO EVENT LATER THAN TWO (2) BUSINESS
DAYS PRIOR TO THE DATE THE FORM S-1 IS FILED WITH THE SEC, THE COMPANY WILL,
SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 2.3 AND THE PROVISION OF THE
INFORMATION SPECIFIED IN SECTION 2.5, USE REASONABLE BEST EFFORTS TO EFFECT THE
REGISTRATION UNDER THE SECURITIES ACT OF ALL REGISTRABLE SECURITIES WHICH THE
COMPANY HAS BEEN SO REQUESTED TO REGISTER BY THE HOLDERS THEREOF.


 


(B)           FORM S-3.  IF THE COMPANY INDICATES IN THE PIGGYBACK OFFERING
NOTICE THAT IT INTENDS TO EFFECT A REGISTRATION PURSUANT TO FORM S-3, UPON THE
WRITTEN REQUEST OF ANY HOLDER (WHICH REQUEST SHALL SPECIFY THE REGISTRABLE
SECURITIES INTENDED TO BE REGISTERED BY SUCH HOLDER), MADE WITHIN SEVEN (7) DAYS
AFTER THE RECEIPT OF ANY SUCH NOTICE, NOTIFYING THE COMPANY WHETHER ANY HOLDERS
INTEND TO INCLUDE WITHIN THE FORM S-3 OR ANY PROSPECTUS INCLUDED THEREIN
REGISTRABLE SECURITIES, THE COMPANY WILL, SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION 2.3 AND THE PROVISION OF THE INFORMATION SPECIFIED IN SECTION 2.5, USE 
REASONABLE BEST EFFORTS TO EFFECT THE REGISTRATION UNDER THE SECURITIES ACT OF
ALL REGISTRABLE SECURITIES WHICH THE COMPANY HAS BEEN SO REQUESTED TO REGISTER
BY THE HOLDERS THEREOF.


 


(C)           FORM S-3ASR.  IF THE COMPANY INDICATES IN THE PIGGYBACK OFFERING
NOTICE THAT IT INTENDS TO EFFECT A REGISTRATION PURSUANT TO FORM S-3ASR, UPON
THE WRITTEN REQUEST OF ANY HOLDER (WHICH REQUEST SHALL SPECIFY THE REGISTRABLE
SECURITIES INTENDED TO BE REGISTERED BY SUCH HOLDER), MADE WITHIN SEVEN (7) DAYS
AFTER THE RECEIPT OF ANY SUCH NOTICE, PRIOR TO THE DATE AND TIME OF THE OFFERING
AS SPECIFIED IN THE COMPANY’S NOTICE, NOTIFYING THE COMPANY WHETHER ANY HOLDERS
INTEND TO INCLUDE WITHIN SUCH FORM S-3ASR OR ANY PROSPECTUS INCLUDED THEREIN
REGISTRABLE SECURITIES, THE COMPANY WILL, SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION 2.3 AND THE PROVISION OF THE INFORMATION SPECIFIED IN SECTION 2.5, USE 
REASONABLE BEST EFFORTS TO EFFECT THE REGISTRATION UNDER THE SECURITIES ACT OF
ALL REGISTRABLE SECURITIES WHICH THE COMPANY HAS BEEN SO REQUESTED TO REGISTER
BY THE HOLDERS THEREOF.


 


(D)           RIGHT TO WITHDRAW.  IF A REGISTRATION PURSUANT TO THIS SECTION 2.1
INVOLVES AN UNDERWRITTEN OFFERING, ANY HOLDER REQUESTING TO BE INCLUDED IN SUCH
REGISTRATION MAY ELECT, IN WRITING PRIOR TO THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT FILED IN CONNECTION WITH SUCH REGISTRATION, NOT

 

2

--------------------------------------------------------------------------------


 


TO REGISTER ALL OR ANY PART OF SUCH HOLDER’S REGISTRABLE SECURITIES IN
CONNECTION WITH SUCH REGISTRATION.


 


(E)           CONVERSION INTO REGISTRABLE SECURITIES.  NOTHING IN THIS
SECTION 2.1 SHALL LIMIT THE RIGHT OF ANY HOLDER TO REQUEST THE REGISTRATION OF
THE REGISTRABLE SECURITIES ISSUABLE UPON (I) CONVERSION OF THE SERIES A
PREFERRED STOCK OR JUNIOR CONVERTIBLE PREFERRED STOCK BY SUCH HOLDER (SUBJECT TO
SUCH CONVERSION OCCURRING PRIOR TO THE COMPLETION OF THE SALE OF THE UNDERLYING
REGISTRABLE SECURITIES PRIOR TO SUCH REGISTRATION), (II) EXERCISE OF THE
WARRANTS BY SUCH HOLDER (SUBJECT TO SUCH EXERCISE OCCURRING PRIOR TO THE
COMPLETION OF THE SALE OF THE UNDERLYING REGISTRABLE SECURITIES PRIOR TO SUCH
REGISTRATION) OR (III) CONVERSION OF THE NOTES BY SUCH HOLDER (SUBJECT TO SUCH
CONVERSION OCCURRING PRIOR TO THE COMPLETION OF THE SALE OF THE UNDERLYING
REGISTRABLE SECURITIES PRIOR TO SUCH REGISTRATION), NOTWITHSTANDING THE FACT
THAT AT THE TIME OF THE REQUEST SUCH HOLDER HOLDS SERIES A PREFERRED STOCK,
JUNIOR CONVERTIBLE PREFERRED STOCK, WARRANTS OR NOTES, AS THE CASE MAY BE, AND
NOT THE UNDERLYING COMMON STOCK.


 

SECTION 2.2.                Demand Registration.

 


(A)           GENERAL.


 

(I)            SUBJECT TO THE PROVISIONS OF THIS SECTION 2.2(A), UPON THE
WRITTEN REQUEST (A “DEMAND NOTICE”) OF HOLDERS HOLDING AT LEAST 35% OF THE
AGGREGATE REGISTRABLE SECURITIES THEN HELD BY THE HOLDERS (COLLECTIVELY THE
“DEMAND PARTY”) (ASSUMING CONVERSION OF ALL OUTSTANDING SHARES OF SERIES A
PREFERRED STOCK, JUNIOR CONVERTIBLE PREFERRED STOCK AND NOTES INTO CONVERSION
SHARES AND EXERCISE OF ALL OUTSTANDING WARRANTS INTO WARRANT SHARES) REQUESTING
THAT THE COMPANY EFFECT THE REGISTRATION UNDER THE SECURITIES ACT OF ALL OR PART
OF SUCH DEMAND PARTY’S REGISTRABLE SECURITIES, WHICH REGISTRABLE SECURITIES WILL
BE OFFERED FOR SALE ON OR AFTER THE RESTRICTED PERIOD TERMINATION DATE, AND
SPECIFYING THE AMOUNT AND INTENDED METHODS OF DISPOSITION THEREOF, INCLUDING
PURSUANT TO A SHELF REGISTRATION STATEMENT UTILIZING RULE 415 OF THE SECURITIES
ACT (OR ITS SUCCESSOR PROVISION) (A “SHELF REGISTRATION”), THEREUPON THE COMPANY
WILL PROMPTLY GIVE WRITTEN NOTICE OF SUCH REQUESTED REGISTRATION TO EACH OF THE
OTHER HOLDERS AND THEREUPON WILL, AS EXPEDITIOUSLY AS REASONABLY PRACTICABLE
(AND IN ANY EVENT NO LATER THAN 45 DAYS AFTER THE DATE OF THE DEMAND NOTICE),
FILE AND USE ITS  COMMERCIALLY REASONABLE EFFORTS TO CAUSE TO BE DECLARED
EFFECTIVE UNDER THE SECURITIES ACT A REGISTRATION STATEMENT TO EFFECT THE
REGISTRATION UNDER THE SECURITIES ACT OF THE FOLLOWING, PROVIDED THAT,
NOTWITHSTANDING THE FOREGOING: (X) TO THE EXTENT A DEMAND NOTICE IS DELIVERED
NOT LESS THAN 45 DAYS PRIOR TO THE RESTRICTED PERIOD TERMINATION DATE REQUESTING
A SHELF REGISTRATION, THE COMPANY SHALL USE ITS  REASONABLE BEST EFFORTS TO
CAUSE SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE NO LATER THAN THE
RESTRICTED PERIOD TERMINATION DATE, AND (Y) UNDER NO CIRCUMSTANCES UNDER THIS
SECTION 2.2(A) (INCLUDING THE FOREGOING CLAUSE (X)) SHALL THE COMPANY BE
REQUIRED TO FILE ANY REGISTRATION STATEMENT PRIOR TO THE DATE THAT IS 45 DAYS
PRIOR TO THE RESTRICTED PERIOD TERMINATION DATE:

 

(1)           SUCH REGISTRABLE SECURITIES WHICH THE COMPANY HAS BEEN SO
REQUESTED TO REGISTER BY THE DEMAND PARTY UNDER THE DEMAND NOTICE; AND

 

(2)           THE REGISTRABLE SECURITIES OF HOLDERS WHICH THE COMPANY HAS BEEN
REQUESTED TO REGISTER BY WRITTEN REQUEST TO THE COMPANY BY THE HOLDERS WITHIN
TEN (10) 

 

3

--------------------------------------------------------------------------------


 

DAYS AFTER THE GIVING OF SUCH WRITTEN NOTICE BY THE COMPANY TO THE HOLDERS
(WHICH REQUEST SHALL SPECIFY THE AMOUNT AND INTENDED METHODS OF DISPOSITION OF
SUCH SECURITIES).

 

all to the extent necessary to permit the disposition (in accordance with the
intended method thereof as aforesaid) of the Registrable Securities and such
other securities so to be registered.

 

(II)           NOTHING IN THIS SECTION 2.2 SHALL LIMIT THE RIGHT OF ANY HOLDER
TO REQUEST THE REGISTRATION OF THE REGISTRABLE SECURITIES ISSUABLE UPON
(I) CONVERSION OF THE SERIES A PREFERRED STOCK AND JUNIOR CONVERTIBLE PREFERRED
STOCK BY SUCH HOLDER (SUBJECT TO SUCH CONVERSION OCCURRING PRIOR TO THE
COMPLETION OF THE SALE OF THE UNDERLYING REGISTRABLE SECURITIES PRIOR TO SUCH
REGISTRATION), (II) EXERCISE OF THE WARRANTS BY SUCH HOLDER (SUBJECT TO SUCH
EXERCISE OCCURRING PRIOR TO THE COMPLETION OF THE SALE OF THE UNDERLYING
REGISTRABLE SECURITIES PRIOR TO SUCH REGISTRATION) OR (III) CONVERSION OF THE
NOTES BY SUCH HOLDER (SUBJECT TO SUCH CONVERSION OCCURRING PRIOR TO THE
COMPLETION OF THE SALE OF THE UNDERLYING REGISTRABLE SECURITIES PRIOR TO SUCH
REGISTRATION), NOTWITHSTANDING THE FACT THAT AT THE TIME OF THE REQUEST SUCH
HOLDER HOLDS SERIES A PREFERRED STOCK, JUNIOR CONVERTIBLE PREFERRED STOCK,
WARRANTS OR NOTES, AS THE CASE MAY BE, AND NOT THE UNDERLYING COMMON STOCK.

 


(B)           SHELF TAKE-DOWNS.  ANY OF THE HOLDERS WHOSE REGISTRABLE SECURITIES
HAVE BEEN REGISTERED PURSUANT TO A SHELF REGISTRATION MAY INITIATE AN OFFERING
OR SALE OF REGISTRABLE SECURITIES PURSUANT TO SUCH SHELF REGISTRATION (EACH, A
“SHELF TAKE-DOWN”) AND, EXCEPT AS SET FORTH IN THIS SECTION 2.2(B) WITH RESPECT
TO MARKETED UNDERWRITTEN OFFERINGS (AS DEFINED BELOW IN SECTION 2.4(Q)), SUCH
HOLDER SHALL NOT BE REQUIRED TO PERMIT THE OFFER AND SALE OF REGISTRABLE
SECURITIES BY OTHER HOLDERS IN CONNECTION WITH SUCH SHELF TAKE-DOWN.  IF THE
INITIATING HOLDERS SO ELECT BY WRITTEN REQUEST TO THE COMPANY, A SHELF TAKE-DOWN
MAY BE IN THE FORM OF AN UNDERWRITTEN OFFERING (AN “UNDERWRITTEN SHELF
TAKE-DOWN”), AND THE COMPANY SHALL, IF SO REQUESTED, FILE AND EFFECT AN
AMENDMENT OR SUPPLEMENT OF THE SHELF REGISTRATION FOR SUCH PURPOSE AS SOON AS
PRACTICABLE.  ONLY THE DEMAND PARTY SHALL HAVE THE RIGHT TO INITIATE AN
UNDERWRITTEN SHELF TAKE-DOWN THAT IS A MARKETED UNDERWRITTEN OFFERING, AND ANY
SUCH UNDERWRITTEN SHELF TAKE-DOWN THAT IS A MARKETED UNDERWRITTEN OFFERING SHALL
BE DEEMED TO BE A REGISTRATION PURSUANT TO SECTION 2.2(A), AND THE COMPANY SHALL
PROVIDE NOTICE TO THE OTHER HOLDERS OF SUCH REGISTRATION IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 2.2(A).


 


(C)           EFFECTIVE REGISTRATION STATEMENT.  A REGISTRATION REQUESTED
PURSUANT TO THIS SECTION 2.2 WILL NOT BE DEEMED TO HAVE BEEN EFFECTED UNLESS:
(I) IT HAS BEEN DECLARED EFFECTIVE BY THE SEC OR HAS OTHERWISE BECOME EFFECTIVE
UNDER THE SECURITIES ACT, OR (II) IT HAS BEEN FILED WITH THE SEC BUT ABANDONED
OR WITHDRAWN AT THE REQUEST OF THE DEMAND PARTY PRIOR TO EFFECTIVENESS, OTHER
THAN AN ABANDONMENT OR WITHDRAWAL REQUESTED BECAUSE OF: (A) THE STOCK PRICE OF
THE COMPANY’S COMMON STOCK FALLING 15% OR MORE SINCE THE DELIVERY OF A REQUEST
FOR REGISTRATION PURSUANT TO THIS SECTION 2.2 (PROVIDED THAT SUCH REGISTRATION
SHALL BE DEEMED TO HAVE BEEN EFFECTED, UNLESS (X) THE HOLDERS PARTICIPATING IN
THE REGISTRATION REIMBURSE THE COMPANY FOR REGISTRATION EXPENSES INCURRED OR
PAYABLE BY THE COMPANY UP UNTIL THE RECEIPT OF NOTICE OF AN ABANDONMENT OR
WITHDRAWAL PURSUANT TO THIS CLAUSE (A) AND FOR THE WITHDRAWAL OF THE
REGISTRATION STATEMENT, AND (Y) A DEMAND PARTY HAS NOT PREVIOUSLY REQUESTED
ABANDONMENT OR WITHDRAWAL OF A REGISTRATION PURSUANT TO THIS CLAUSE (A) (IT
BEING UNDERSTOOD THAT AN ABANDONMENT OR WITHDRAWAL PURSUANT TO THIS
CLAUSE (A) MAY BE MADE ONLY ONCE)), (B) THE DELIVERY OF A POSTPONEMENT NOTICE
PURSUANT TO SECTION 2.3(B)(IV), (C) A MATERIAL ADVERSE CHANGE IN THE COMPANY’S
AND ITS SUBSIDIARIES’ PROSPECTS, BUSINESS, OPERATIONS, PROPERTIES,

 

4

--------------------------------------------------------------------------------


 


ASSETS, LIABILITIES, FINANCIAL CONDITION OR RESULTS OF OPERATIONS, TAKEN AS A
WHOLE, WHICH BECAME KNOWN TO THE HOLDERS OR THE PUBLIC AFTER THE DELIVERY OF A
REQUEST FOR REGISTRATION PURSUANT TO THIS SECTION 2.2, OR (D) THE DISCOVERY OF
MATERIALLY ADVERSE, NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE.


 


(D)           SELECTION OF UNDERWRITERS.  IF A REQUESTED REGISTRATION PURSUANT
TO THIS SECTION 2.2 INVOLVES AN UNDERWRITTEN OFFERING, THE INVESTMENT BANKERS,
UNDERWRITERS AND MANAGERS FOR SUCH REGISTRATION SHALL BE SELECTED BY THE HOLDERS
OF A MAJORITY OF THE REGISTRABLE SECURITIES WHICH THE COMPANY HAS BEEN REQUESTED
TO REGISTER; PROVIDED, HOWEVER, THAT SUCH SELECTION OF INVESTMENT BANKERS,
UNDERWRITERS AND MANAGERS SHALL BE SUBJECT TO THE REASONABLE APPROVAL BY THE
COMPANY.


 


(E)           PRIORITY IN DEMAND REGISTRATIONS; RIGHT TO ABANDON OR WITHDRAW. 
IF A REQUESTED REGISTRATION PURSUANT TO THIS SECTION 2.2 INVOLVES AN
UNDERWRITTEN OFFERING AND THE MANAGING UNDERWRITER ADVISES THE COMPANY IN
WRITING THAT, IN ITS OPINION, THE NUMBER OF EQUITY SECURITIES (INCLUDING
REGISTRABLE SECURITIES) TO BE INCLUDED IN SUCH REGISTRATION AS CONTEMPLATED BY
THE HOLDERS AND THE COMPANY WOULD BE LIKELY TO EXCEED THE LARGEST NUMBER OF
EQUITY SECURITIES THAT CAN BE SOLD WITHOUT HAVING AN ADVERSE EFFECT ON THE
SUCCESS OF SUCH OFFERING, INCLUDING ANY IMPACT ON THE SELLING PRICE OR THE
NUMBER OF EQUITY SECURITIES THAT CAN BE SOLD (THE “MAXIMUM OFFERING SIZE”), THEN
THE COMPANY SHALL INCLUDE IN SUCH REGISTRATION (I) FIRST, 100% OF THE
REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION BY THE
DEMAND PARTY AND OTHER HOLDERS OF REGISTRABLE SECURITIES WHO HAVE REQUESTED THAT
THEIR REGISTRABLE SECURITIES BE INCLUDED UP TO THE MAXIMUM OFFERING SIZE (SUCH
REGISTRABLE SECURITIES ALLOCATED, IF NECESSARY FOR THE OFFERING NOT TO EXCEED
THE MAXIMUM OFFERING SIZE, PRO RATA AMONG THE DEMAND PARTY AND THE OTHER HOLDERS
OF REGISTRABLE SECURITIES SO REQUESTED TO BE INCLUDED IN SUCH REGISTRATION BY
EACH) AND (II) SECOND, TO THE EXTENT THE MANAGING UNDERWRITER BELIEVES
ADDITIONAL SECURITIES CAN BE SOLD IN THE OFFERING WITHOUT EXCEEDING THE MAXIMUM
OFFERING SIZE, THE SECURITIES THE COMPANY PROPOSES TO SELL UP TO THE NUMBER OF
SECURITIES THAT, IN THE OPINION OF SUCH MANAGING UNDERWRITER, CAN BE SOLD
WITHOUT EXCEEDING THE MAXIMUM OFFERING SIZE.  NOTWITHSTANDING THE FOREGOING, IF
THE MANAGING UNDERWRITER OF ANY UNDERWRITTEN OFFERING SHALL ADVISE THE HOLDERS
PARTICIPATING IN A REGISTRATION PURSUANT TO THIS SECTION 2.2 THAT THE
REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT CANNOT BE SOLD IN
SUCH OFFERING WITHIN A PRICE RANGE ACCEPTABLE TO THE DEMAND PARTY OR THAT ALL OF
THE REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN A REGISTRATION BY A
DEMAND PARTY PURSUANT TO THIS SECTION 2.2 CANNOT BE SOLD IN THE MANNER
REQUESTED, THEN THE DEMAND PARTY SHALL HAVE THE RIGHT TO NOTIFY THE COMPANY THAT
IT HAS DETERMINED THAT THE REGISTRATION STATEMENT BE ABANDONED OR WITHDRAWN, IN
WHICH EVENT THE COMPANY SHALL ABANDON OR WITHDRAW SUCH REGISTRATION STATEMENT;
IT BEING UNDERSTOOD THAT IN THE EVENT THE DEMAND PARTY EXERCISES ITS RIGHT SET
FORTH IN THIS SENTENCE, THE COMPANY SHALL REMAIN LIABLE FOR ANY REGISTRATION
EXPENSES PURSUANT TO SECTION 2.6 AND THAT THE ABANDONMENT OR WITHDRAWAL OF THE
REGISTRATION STATEMENT SHALL NEVERTHELESS CONSTITUTE A REGISTRATION FOR PURPOSES
OF SECTION 2.3(B)(I) UNLESS THE DEMAND PARTY ELECTS TO PAY (OR REIMBURSE THE
COMPANY FOR) SUCH REGISTRATION EXPENSES, IN WHICH CASE SUCH REGISTRATION
STATEMENT SHALL NOT CONSTITUTE A REGISTRATION FOR PURPOSES OF SECTION 2.3(B)(I).


 


(F)            MINIMUM OFFERING SIZE.  ANY UNDERWRITTEN SALE PURSUANT TO A SHELF
REGISTRATION PURSUANT TO THIS SECTION 2.2 MUST BE FOR A NUMBER OF REGISTRABLE
SECURITIES WHICH, BASED ON THE GOOD FAITH DETERMINATION OF THE HOLDERS, WILL
RESULT IN GROSS PROCEEDS OF AT LEAST $25 MILLION IN THE CASE OF ANY MARKETED
UNDERWRITTEN OFFERING OR $10 MILLION IN THE CASE OF ANY OTHER UNDERWRITTEN
OFFERING.

 

5

--------------------------------------------------------------------------------


 


(G)           METHOD OF DISPOSITION.  SUBJECT TO SECTION 2.7, EACH HOLDER OF
REGISTRABLE SECURITIES MAY, PURSUANT TO THE REGISTRATION STATEMENT COVERING SUCH
REGISTRABLE SECURITIES, FROM TIME TO TIME, SELL, TRANSFER OR OTHERWISE DISPOSE
OF ANY OR ALL OF SUCH HOLDER’S SHARES OF REGISTRABLE SECURITIES ON ANY STOCK
EXCHANGE, MARKET OR TRADING FACILITY ON WHICH THE REGISTRABLE SECURITIES ARE
TRADED OR IN PRIVATE TRANSACTIONS.  EACH HOLDER OF REGISTRABLE SECURITIES MAY
USE ANY METHOD, OR COMBINATION OF METHODS, OF DISPOSING OF SUCH REGISTRABLE
SECURITIES OR INTERESTS THEREIN BY ANY METHOD, OR COMBINATION OF METHODS,
PERMITTED PURSUANT TO APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, SHORT SALES
ENTERED INTO AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT COVERING
SUCH REGISTRABLE SECURITIES AND THROUGH THE WRITING OR SETTLEMENT OF OPTIONS OR
OTHER HEDGING TRANSACTIONS, WHETHER THROUGH AN OPTIONS EXCHANGE OR OTHERWISE. 
FOR THE AVOIDANCE OF DOUBT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
HOLDER MAY, IN CONNECTION WITH THE SALE OF REGISTRABLE SECURITIES OR INTERESTS
IN REGISTRABLE SECURITIES, ENTER INTO HEDGING TRANSACTIONS WITH BROKER-DEALERS
OR OTHER FINANCIAL INSTITUTIONS, WHICH MAY IN TURN, TO THE EXTENT SO PERMITTED,
ENGAGE IN SHORT SALES OF THE COMMON STOCK IN THE COURSE OF HEDGING THE POSITIONS
THEY ASSUME, AND EACH HOLDER MAY ALSO SELL SHARES OF COMMON STOCK SHORT AND
DELIVER THESE SECURITIES TO CLOSE OUT SUCH HOLDER’S SHORT POSITIONS, OR LOAN OR
PLEDGE THE COMMON STOCK TO BROKER-DEALERS THAT IN TURN MAY SELL THESE
SECURITIES.  EACH HOLDER MAY ALSO ENTER INTO OPTION OR OTHER TRANSACTIONS WITH
BROKER-DEALERS OR OTHER FINANCIAL INSTITUTIONS OR THE CREATION OF ONE OR MORE
DERIVATIVE SECURITIES WHICH REQUIRE THE DELIVERY TO SUCH BROKER-DEALER OR OTHER
FINANCIAL INSTITUTION OF REGISTRABLE SECURITIES OFFERED BY THE APPLICABLE
REGISTRATION STATEMENT, WHICH REGISTRABLE SECURITIES, TO THE EXTENT THEY MAY BE
INCLUDED ON SUCH REGISTRATION STATEMENT AND THE REQUIRED INFORMATION HAS BEEN
TIMELY PROVIDED TO THE COMPANY IN ACCORDANCE HEREWITH AND IS APPROPRIATELY
REFLECTED THEREIN, SUCH BROKER-DEALER OR OTHER FINANCIAL INSTITUTION MAY RESELL
PURSUANT TO THE APPLICABLE REGISTRATION STATEMENT.  EACH HOLDER MAY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ENTER INTO DERIVATIVE TRANSACTIONS WITH
THIRD PARTIES, OR SELL SECURITIES NOT COVERED BY AN APPLICABLE REGISTRATION
STATEMENT TO THIRD PARTIES IN PRIVATELY NEGOTIATED TRANSACTIONS.  TO THE EXTENT
THEY MAY BE INCLUDED ON SUCH REGISTRATION STATEMENT AND THE REQUIRED INFORMATION
HAS BEEN TIMELY PROVIDED TO THE COMPANY IN ACCORDANCE HEREWITH AND IS
APPROPRIATELY REFLECTED THEREIN, IN CONNECTION WITH THOSE DERIVATIVES, SUCH
THIRD PARTIES MAY SELL SECURITIES COVERED BY THE APPLICABLE REGISTRATION
STATEMENT, INCLUDING IN SHORT SALE TRANSACTIONS.  IF THE FOREGOING APPLIES, THE
THIRD PARTY MAY USE SECURITIES PLEDGED BY THE HOLDER OR BORROWED FROM THE HOLDER
OR OTHERS TO SETTLE THOSE SALES OR TO CLOSE OUT ANY RELATED OPEN BORROWINGS OF
SECURITIES, AND MAY USE SECURITIES RECEIVED FROM THE HOLDERS IN SETTLEMENT OF
THOSE DERIVATIVES TO CLOSE OUT ANY RELATED OPEN BORROWINGS OF SECURITIES.  IN
EACH OF THE FOREGOING CASES, THE THIRD PARTY IN THE TRANSACTIONS DESCRIBED IN
THIS SECTION 2.2(G) WILL BE AN UNDERWRITER SUBJECT TO THE PROVISIONS OF
SECTION 2.2(D), AND THE HOLDERS SEEKING TO INCLUDE SUCH TRANSACTIONS  IN THE
APPLICABLE REGISTRATION STATEMENT AND THE COMPANY WILL COMPLY WITH THE SAME
PROCEDURES AS ARE APPLICABLE TO A SHELF TAKE-DOWN IN PREPARING THE NECESSARY
AMENDMENT OR SUPPLEMENT TO SUCH REGISTRATION STATEMENT.  IN ADDITION, FOR
AVOIDANCE OF DOUBT, THE HOLDERS OF HEDGING COMMON STOCK WILL BE SUBJECT TO THE
PROVISIONS OF SECTION 2.11


 

SECTION 2.3.        Exceptions to the Company’s Obligations.


 


(A)           NOTWITHSTANDING ANYTHING IN SECTION 2.1 TO THE CONTRARY:


 

(I)            IF, AT ANY TIME AFTER GIVING A PIGGYBACK OFFERING NOTICE, THE
COMPANY SHALL DETERMINE FOR ANY REASON NOT TO PROCEED WITH THE PROPOSED
REGISTRATION OF THE SECURITIES TO BE SOLD BY IT, THE COMPANY MAY, AT ITS
ELECTION, GIVE WRITTEN NOTICE OF SUCH DETERMINATION TO THE HOLDERS AND,
THEREUPON, SHALL BE RELIEVED OF ITS OBLIGATION TO REGISTER ANY REGISTRABLE
SECURITIES IN CONNECTION

 

6

--------------------------------------------------------------------------------


 

WITH SUCH REGISTRATION (BUT NOT FROM ITS OBLIGATION TO PAY THE REGISTRATION
EXPENSES IN CONNECTION THEREWITH); AND

 

(II)           IF A REGISTRATION PURSUANT TO SECTION 2.1 INVOLVES AN
UNDERWRITTEN OFFERING AND THE MANAGING UNDERWRITER ADVISES THE COMPANY IN
WRITING THAT, IN ITS OPINION, THE NUMBER OF EQUITY SECURITIES (INCLUDING
REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION) TO BE
INCLUDED IN SUCH REGISTRATION AS CONTEMPLATED BY THE COMPANY AND THE HOLDERS
WOULD BE LIKELY TO EXCEED THE MAXIMUM OFFERING SIZE, THEN THE COMPANY SHALL
INCLUDE IN SUCH REGISTRATION (A) FIRST, 100% OF THE SECURITIES THE COMPANY
PROPOSES TO SELL, AND (B) SECOND, TO THE EXTENT OF THE AMOUNT OF REGISTRABLE
SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION WHICH, IN THE OPINION
OF SUCH MANAGING UNDERWRITER CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM OFFERING
SIZE, THE AMOUNT OF REGISTRABLE SECURITIES WHICH THE HOLDERS HAVE REQUESTED TO
BE INCLUDED IN SUCH REGISTRATION, SUCH AMOUNT TO BE ALLOCATED PRO RATA AMONG ALL
REQUESTING HOLDERS AND ALL OTHER PERSONS ENTITLED TO REGISTRATION RIGHTS, ON THE
BASIS OF THE RELATIVE AMOUNT OF REGISTRABLE SECURITIES THEN HELD BY EACH SUCH
PERSON (PROVIDED THAT ANY SUCH AMOUNT THEREBY ALLOCATED TO ANY SUCH PERSON THAT
EXCEEDS SUCH PERSON’S REQUEST SHALL BE REALLOCATED AMONG THE REMAINING
REQUESTING PERSONS IN A LIKE MANNER TO THE EXTENT PRACTICABLE).

 


(B)           NOTWITHSTANDING ANYTHING IN SECTION 2.2 TO THE CONTRARY:


 

(I)            IN NO EVENT SHALL THE COMPANY BE REQUIRED TO EFFECT MORE THAN
(X) SIX (6) REGISTRATIONS PURSUANT TO SECTION 2.2(A) OR (Y) FOUR (4) MARKETED
UNDERWRITTEN OFFERINGS;

 

(II)           IN NO EVENT SHALL THE COMPANY BE OBLIGATED TO PREPARE AND FILE
(X) ANY SUCH REGISTRATION STATEMENT OR (Y) ANY PROSPECTUS SUPPLEMENT THERETO
RELATING TO A MARKETED UNDERWRITTEN OFFERING, IN EACH CASE WITH RESPECT TO
REGISTRABLE SECURITIES WITH A MARKET VALUE (BASED ON THEN CURRENT TRADING
PRICES) OF LESS THAN $25 MILLION, PROVIDED THAT THIS SECTION 2.2(B)(II) SHALL
NOT APPLY TO ANY REQUEST TO FILE A SHELF REGISTRATION STATEMENT PURSUANT TO
SECTION 2.2(A) THAT INCLUDES THE REGISTRATION OF ALL CONVERSION SHARES;

 

(III)          THE COMPANY SHALL NOT BE OBLIGATED TO (X) FILE A REGISTRATION
STATEMENT UNDER SECTION 2.2(A) WITHIN A PERIOD OF 90 DAYS AFTER THE EFFECTIVE
DATE OF ANY OTHER REGISTRATION STATEMENT, (1) FOR WHICH THE HOLDERS EXERCISED
THEIR RIGHTS PURSUANT SECTION 2.1 TO INCLUDE REGISTRABLE SECURITIES, PROVIDED
THAT THE COMPANY AND THE UNDERWRITERS DID NOT SUBSTANTIALLY LIMIT THE NUMBER OF
REGISTRABLE SECURITIES THAT SUCH HOLDER WAS PERMITTED TO INCLUDE IN SUCH
REGISTRATION STATEMENT OR (2) WHICH THE COMPANY FILED OR EFFECTED PURSUANT TO
SECTION 2.2(A) OR (Y) EFFECT MORE THAN ONE MARKETED UNDERWRITTEN OFFERING
PURSUANT TO SECTION 2.2 IN ANY 180-DAY PERIOD;

 

(IV)          IF THE COMPANY RECEIVES A REQUEST FOR REGISTRATION PURSUANT TO
SECTION 2.2, AT A TIME WHEN (A) THE COMPANY HAS COMMENCED, OR HAS A BONA FIDE
INTENTION TO COMMENCE, A PUBLIC SECURITIES OFFERING TRANSACTION,
(B) REGISTRATION OF THE REGISTRABLE SECURITIES WOULD, IN THE GOOD FAITH JUDGMENT
OF THE EXECUTIVE OFFICERS OF THE COMPANY (AFTER CONSULTATION WITH COUNSEL),
IMPEDE, DELAY OR OTHERWISE INTERFERE WITH ANY PENDING OR CONTEMPLATED MATERIAL
ACQUISITION, CORPORATE REORGANIZATION OR SIMILAR MATERIAL TRANSACTION, OR
(C) NON-PUBLIC MATERIAL INFORMATION NOT OTHERWISE THEN REQUIRED BY LAW TO BE
PUBLICLY DISCLOSED REGARDING THE COMPANY EXISTS, THE IMMEDIATE DISCLOSURE OF
WHICH WOULD IN THE GOOD FAITH JUDGMENT OF THE CHIEF EXECUTIVE OFFICER, CHIEF
FINANCIAL OFFICER OR GENERAL COUNSEL OF THE COMPANY BE DISADVANTAGEOUS IN ANY
MATERIAL

 

7

--------------------------------------------------------------------------------


 

RESPECT TO THE COMPANY (CLAUSES (A), (B) AND (C), A “MATERIAL PENDING EVENT”),
THEN THE COMPANY MAY POSTPONE THE FILING (BUT NOT THE PREPARATION) OF A
REGISTRATION STATEMENT REQUESTED PURSUANT TO SECTION 2.2 FOR A PERIOD NOT TO
EXCEED 60 CONSECUTIVE CALENDAR DAYS (OR, IF LONGER, THE PERIOD OF THE APPLICABLE
MARKET STANDOFF AGREEMENT PURSUANT TO SECTION 2.11) FROM THE DATE OF A DEMAND
NOTICE UPON PROVIDING THE DEMAND PARTY WITH WRITTEN NOTICE OF SUCH POSTPONEMENT
(WHICH NOTICE NEED NOT INCLUDE A STATEMENT OF THE REASON FOR SUCH POSTPONEMENT);
PROVIDED THAT THE COMPANY SHALL AT ALL TIMES IN GOOD FAITH USE REASONABLE BEST
EFFORTS TO CAUSE ANY REGISTRATION STATEMENT REQUIRED BY SECTION 2.2 TO BE FILED
AS SOON AS REASONABLY PRACTICABLE THEREAFTER; PROVIDED, FURTHER, THAT THE
COMPANY SHALL POSTPONE THE FILING OF A REGISTRATION STATEMENT PURSUANT TO THIS
SECTION 2.3(B)(IV) FOR NO MORE THAN 90 DAYS IN THE AGGREGATE IN ANY TWELVE-MONTH
PERIOD IN RESPECT OF ALL REQUESTED REGISTRATIONS; PROVIDED, HOWEVER, THAT IN THE
EVENT THAT THE COMPANY EXERCISES ITS RIGHT TO REDEEM THE NOTES PURSUANT TO
SECTION 3.04 OF THE INDENTURE OR TO REQUIRE CONVERSION OF THE SERIES A PREFERRED
STOCK PURSUANT TO SECTION 5(C) OF THE CERTIFICATE OF DESIGNATION OF THE
PREFERRED STOCK, THEN THE COMPANY MAY NOT POSTPONE (OR CONTINUE ANY POSTPONEMENT
OF) (INCLUDING ANY DEEMED POSTPONEMENT PURSUANT TO SECTION 2.11(A)) THE FILING
OF A REGISTRATION STATEMENT AT ANY TIME DURING THE PERIOD COMMENCING ON THE
DELIVERY OF THE NOTICE OF REDEMPTION OR MANDATORY CONVERSIONS AS APPLICABLE, AND
ENDING 120 DAYS THEREAFTER UNLESS AND TO THE EXTENT SECTION 2.11(B) IS
APPLICABLE; AND PROVIDED, FURTHER, THAT THE COMPANY SHALL MAKE PROMPT AND
ADEQUATE DISCLOSURE OF ANY MATERIAL INFORMATION REQUIRED TO BE DISCLOSED FROM
TIME TO TIME IN ACCORDANCE WITH LAW AND NASDAQ RULES.  EACH HOLDER SHALL KEEP
CONFIDENTIAL ANY COMMUNICATIONS RECEIVED BY IT FROM THE COMPANY REGARDING THE
POSTPONEMENT PURSUANT TO THIS SECTION 2.3(B)(IV) (INCLUDING THE FACT OF THE
POSTPONEMENT), EXCEPT AS REQUIRED BY LAW.  IN THE EVENT THAT THE COMPANY GIVES
THE HOLDERS THE NOTICE SPECIFIED IN THIS SECTION 2.3(B)(IV), THE DEMAND PARTY
SHALL HAVE THE RIGHT, WITHIN 15 DAYS AFTER RECEIPT THEREOF, TO WITHDRAW ITS
REQUEST UNDER SECTION 2.2, IN WHICH CASE SUCH REQUEST SHALL NOT BE COUNTED AS A
DEMAND FOR PURPOSES OF SECTION 2.2 OR FOR PURPOSES OF THE LIMITATIONS SET FORTH
IN SECTION 2.3(B)(I);

 

(V)           IF THE COMPANY RECEIVES A REQUEST FOR REGISTRATION PURSUANT TO
SECTION 2.2, AT A TIME WHEN THERE IS A MATERIAL PENDING EVENT, THEN THE COMPANY
MAY SUSPEND SALES UNDER A SHELF REGISTRATION STATEMENT, OR A REGISTRATION
STATEMENT PURSUANT TO WHICH REGISTRABLE SECURITIES ARE NOT IMMEDIATELY SOLD
AFTER THE EFFECTIVENESS THEREOF, FOR A PERIOD NOT TO EXCEED 60 DAYS (OR, IF
LONGER, THE PERIOD OF THE APPLICABLE MARKET STANDOFF AGREEMENT PURSUANT TO
SECTION 2.11) IN ANY 90-DAY PERIOD UPON PROVIDING THE HOLDERS WITH WRITTEN
NOTICE OF SUCH SUSPENSION (WHICH NOTICE SHALL INCLUDE A STATEMENT OF THE REASON
FOR SUCH SUSPENSION); PROVIDED, THAT THE COMPANY SHALL SUSPEND THE FILING OF A
REGISTRATION STATEMENT PURSUANT TO THIS SECTION 2.3(B)(V) FOR NO MORE THAN
90 DAYS IN THE AGGREGATE IN ANY TWELVE-MONTH PERIOD AND THREE (3) TIMES IN ANY
TWELVE-MONTH PERIOD RESPECT OF ALL REQUESTED REGISTRATIONS; PROVIDED, HOWEVER,
THAT IN THE EVENT THAT THE COMPANY EXERCISES ITS RIGHT TO REDEEM THE NOTES
PURSUANT TO SECTION 3.04 OF THE INDENTURE OR TO REQUIRE CONVERSION OF THE
SERIES A PREFERRED STOCK PURSUANT TO SECTION 5(C) OF THE CERTIFICATE OF
DESIGNATION OF THE PREFERRED STOCK, THEN THE COMPANY MAY NOT POSTPONE (OR
CONTINUE ANY POSTPONEMENT OF) (INCLUDING ANY DEEMED POSTPONEMENT PURSUANT TO
SECTION 2.11(A)) THE FILING OF A REGISTRATION STATEMENT AT ANY TIME DURING THE
PERIOD COMMENCING ON THE DELIVERY OF THE NOTICE OF REDEMPTION OR MANDATORY
CONVERSIONS AS APPLICABLE, AND ENDING 120 DAYS THEREAFTER UNLESS AND TO THE
EXTENT SECTION 2.11(B) IS APPLICABLE; AND PROVIDED FURTHER THAT THE COMPANY
SHALL MAKE PROMPT AND ADEQUATE DISCLOSURE OF ANY MATERIAL INFORMATION REQUIRED
TO BE DISCLOSED FROM TIME TO TIME IN ACCORDANCE WITH LAW AND NASDAQ RULES.  UPON
RECEIPT OF A NOTICE FROM THE COMPANY IN ACCORDANCE WITH THE TERMS OF THIS
SECTION 2.3(B)(V), EACH HOLDER AGREES NOT TO SELL OR OFFER TO SELL ANY
REGISTRABLE SECURITIES PURSUANT TO SUCH SHELF REGISTRATION STATEMENT UNTIL THE
COMPANY NOTIFIES SUCH HOLDER THAT THE SHELF REGISTRATION STATEMENT

 

8

--------------------------------------------------------------------------------


 

MAY BE USED (WHICH NOTICE THE COMPANY SHALL PROMPTLY PROVIDE FOLLOWING THE
TERMINATION OF THE EVENT OR CIRCUMSTANCE GIVING RISE TO SUCH SUSPENSION).  EACH
HOLDER SHALL KEEP CONFIDENTIAL ANY COMMUNICATIONS RECEIVED BY IT FROM THE
COMPANY REGARDING THE SUSPENSION OF SALES PURSUANT TO THIS
SECTION 2.3(B)(V) (INCLUDING THE FACT OF THE SUSPENSION), EXCEPT AS REQUIRED BY
LAW; AND

 

(VI)          IN NO EVENT SHALL THE COMPANY BE OBLIGATED TO PREPARE AND FILE IN
CONNECTION WITH ANY SHELF TAKE-DOWN ANY POST-EFFECTIVE AMENDMENT TO A SHELF
REGISTRATION OR ANY PROSPECTUS SUPPLEMENT WITH RESPECT TO SUCH SHELF TAKE-DOWN
UNLESS THE HOLDERS REQUESTING SUCH FILING EXPECT IN GOOD FAITH TO SELL
REGISTRABLE SECURITIES IN CONNECTION THEREWITH FOR AN AGGREGATE GROSS SALES
PRICE OF AT LEAST $10 MILLION.

 


(C)           NOTWITHSTANDING ANYTHING IN SECTION 2.1 OR SECTION 2.2 TO THE
CONTRARY:


 

(I)            AT SUCH TIME AS ALL OF THE REGISTRABLE SECURITIES (OR SUCH
SECURITIES THAT WOULD BE REGISTRABLE SECURITIES BUT FOR THE PROVISO IMMEDIATELY
FOLLOWING CLAUSE (C) OF THE DEFINITION THEREOF) BENEFICIALLY OWNED BY A HOLDER
(TOGETHER WITH THOSE OF ITS AFFILIATES) CONSTITUTE LESS THAN 5% OF THE
OUTSTANDING COMMON STOCK AND CAN BE SOLD WITHOUT RESTRICTION UNDER RULE 144
UNDER THE SECURITIES ACT, THE COMPANY SHALL NOT BE REQUIRED TO EFFECT ANY
REGISTRATIONS, SHELF TAKE-DOWNS OR UNDERWRITTEN SHELF TAKE-DOWNS OF ANY KIND FOR
SUCH HOLDER PURSUANT TO SECTION 2.1 OR SECTION 2.2 (BUT THE COMPANY SHALL BE
REQUIRED TO MAINTAIN THE EFFECTIVENESS OF ANY SHELF REGISTRATION STATEMENT THAT
IS IN EFFECT AT SUCH TIME AS REQUIRED BY SECTION 2.4(B) FOR SIX ADDITIONAL
MONTHS FOLLOWING SUCH DATE); AND

 

(II)           IF ANY REGISTRATION INVOLVES AN UNDERWRITTEN OFFERING, ALL
HOLDERS REQUESTING TO PARTICIPATE IN ANY REGISTRATION IN CONNECTION WITH AN
UNDERWRITTEN OFFERING HEREUNDER MUST SELL ITS REGISTRABLE SECURITIES ON THE
BASIS PROVIDED IN ANY UNDERWRITING ARRANGEMENTS APPROVED BY THE PERSONS ENTITLED
TO APPROVE SUCH ARRANGEMENTS (WITH SUCH DIFFERENCES, INCLUDING ANY WITH RESPECT
TO INDEMNIFICATION AND LIABILITY INSURANCE, AS MAY BE CUSTOMARY OR APPROPRIATE
IN COMBINED PRIMARY AND SECONDARY OFFERINGS) AND COMPLETES AND EXECUTES ALL
REASONABLE QUESTIONNAIRES, POWERS OF ATTORNEY, UNDERWRITING AGREEMENTS,
HOLD-BACK AGREEMENT LETTERS (ALSO CUSTOMARILY REFERRED TO AS LOCK-UP LETTERS)
AND OTHER DOCUMENTS CUSTOMARILY REQUIRED UNDER THE TERMS OF SUCH UNDERWRITING
ARRANGEMENTS; PROVIDED, HOWEVER, THAT TO THE EXTENT SUCH HOLDER IS OBLIGATED
UNDER THE TERMS OF THE UNDERWRITING ARRANGEMENTS TO (I) MAKE REPRESENTATIONS AND
WARRANTIES OTHER THAN GENERALLY AS TO HIS, HER OR ITS RESPECTIVE (A) EXECUTION,
DELIVERY AND PERFORMANCE OF SUCH UNDERWRITING AGREEMENT AND THE AGREEMENTS
CONTEMPLATED THEREBY, (B) INDIVIDUAL OWNERSHIP OF THE REGISTRABLE SECURITIES
BEING SOLD PURSUANT TO SUCH UNDERWRITING AGREEMENT AND (C) INFORMATION PROVIDED
BY SUCH HOLDER IN WRITING SPECIFICALLY FOR INCLUSION IN THE PROSPECTUS AND
(II) AGREE TO PROVIDE INDEMNIFICATION FOR ANY LIABILITY ARISING OUT OF A BREACH
OF ANY SUCH REPRESENTATIONS OR WARRANTIES OF SUCH HOLDER THAT WOULD EXCEED THE
TOTAL PROCEEDS RECEIVED BY SUCH HOLDER FOR THE SALE OF SUCH REGISTRABLE
SECURITIES PURSUANT TO SUCH UNDERWRITING AGREEMENT, THEN SUCH HOLDER, TO THE
EXTENT HE, SHE OR IT DETERMINED NOT TO ENTER INTO SUCH UNDERWRITING AGREEMENT,
SHALL NOT BE OBLIGATED TO ENTER INTO A LOCK-UP AGREEMENT CONTEMPLATED BY
SECTION 2.11.

 

SECTION 2.4.        Registration Procedures.  If and whenever the Company is
required to effect a registration of any Registrable Securities as provided in
this Agreement, subject to the limitations set forth in Section 2.3, the Company
will:

 

9

--------------------------------------------------------------------------------


 


(A)           PROMPTLY PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT
WITH RESPECT TO SUCH REGISTRABLE SECURITIES AND USE  REASONABLE BEST EFFORTS TO
CAUSE A REGISTRATION STATEMENT WITH RESPECT TO A DEMAND REGISTRATION PURSUANT TO
SECTION 2.2 TO BE FILED (IN THE CASE OF A REGISTRATION PURSUANT TO FORM S-3ASR),
OR BECOME EFFECTIVE (IN THE CASE OF ANY REGISTRATION OTHER THAN PURSUANT TO
FORM S-3ASR) AS PROMPTLY AS PRACTICABLE;


 


(B)           PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS TO
SUCH REGISTRATION STATEMENT (INCLUDING EXCHANGE ACT DOCUMENTS INCORPORATED BY
REFERENCE INTO THE REGISTRATION STATEMENT) AND THE PROSPECTUS USED IN CONNECTION
THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR
A PERIOD NOT IN EXCESS OF 90 DAYS (OR SUCH LONGER PERIOD AS MAY BE REQUESTED BY
THE HOLDERS IN THE EVENT OF A SHELF REGISTRATION STATEMENT) AND TO COMPLY WITH
THE PROVISIONS OF THE SECURITIES ACT AND THE EXCHANGE ACT WITH RESPECT TO THE
DISPOSITION OF ALL SECURITIES COVERED BY SUCH REGISTRATION STATEMENT DURING SUCH
PERIOD IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE SELLER OR
SELLERS THEREOF SET FORTH IN SUCH REGISTRATION STATEMENT; PROVIDED THAT BEFORE
FILING A REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS
THERETO IN ACCORDANCE WITH SECTION 2.4(A) OR THIS SECTION 2.4(B) TO THE EXTENT
THAT DOING SO WILL NOT MATERIALLY INTERFERE WITH THE TIMING OF THE OFFERING: 
(I) THE COMPANY WILL FURNISH TO COUNSEL SELECTED PURSUANT TO SECTION 2.10 COPIES
OF ALL DOCUMENTS PROPOSED TO BE FILED, AND (II) SUCH DOCUMENTS WILL BE SUBJECT
TO THE REVIEW OF SUCH COUNSEL REASONABLY IN ADVANCE OF ANY FILING TO PERMIT A
REASONABLE OPPORTUNITY TO REVIEW AND COMMENT IN LIGHT OF THE CIRCUMSTANCES;


 


(C)           USE  REASONABLE BEST EFFORTS TO COMPLY WITH ALL APPLICABLE
SECURITIES LAWS IN THE UNITED STATES AND REGISTER OR QUALIFY SUCH REGISTRABLE
SECURITIES COVERED BY SUCH REGISTRATION IN SUCH JURISDICTIONS IN THE UNITED
STATES AS EACH SELLER SHALL REASONABLY REQUEST, AND DO ANY AND ALL OTHER ACTS
AND THINGS WHICH MAY BE REASONABLY NECESSARY TO ENABLE SUCH SELLER TO CONSUMMATE
THE DISPOSITION IN SUCH JURISDICTIONS OF THE REGISTRABLE SECURITIES OWNED BY
SUCH SELLER, EXCEPT THAT THE COMPANY SHALL NOT FOR ANY SUCH PURPOSE BE REQUIRED
TO QUALIFY GENERALLY TO DO BUSINESS AS A FOREIGN CORPORATION IN ANY JURISDICTION
WHERE, BUT FOR THE REQUIREMENTS OF THIS SECTION 2.4(C), IT WOULD NOT BE
OBLIGATED TO, SUBJECT ITSELF TO TAXATION IN ANY SUCH JURISDICTION OR TO CONSENT
TO GENERAL SERVICE OF PROCESS IN ANY SUCH JURISDICTION;


 


(D)           PROMPTLY FURNISH TO EACH SELLER OF SUCH REGISTRABLE SECURITIES
SUCH NUMBER OF COPIES OF SUCH REGISTRATION STATEMENT AND OF EACH AMENDMENT AND
SUPPLEMENT THERETO (IN EACH CASE INCLUDING ALL EXHIBITS FILED THEREWITH,
INCLUDING ANY DOCUMENTS INCORPORATED BY REFERENCE), SUCH NUMBER OF COPIES OF THE
PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY
PROSPECTUS AND SUMMARY PROSPECTUS), IN CONFORMITY WITH THE REQUIREMENTS OF THE
SECURITIES ACT, AND SUCH OTHER SIMILAR DOCUMENTS AS SUCH SELLER MAY REASONABLY
REQUEST NECESSARY TO FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES BY
SUCH SELLER;


 


(E)           NOTIFY EACH SELLER OF ANY SUCH REGISTRABLE SECURITIES COVERED BY
SUCH REGISTRATION STATEMENT PROMPTLY IF THE COMPANY BECOMES AWARE THAT THE
PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT, AS THEN IN EFFECT, OR THE
REGISTRATION STATEMENT INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS
TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES THEN
EXISTING AND, PREPARE AND FURNISH TO SUCH SELLER A REASONABLE NUMBER OF COPIES
OF AN AMENDED OR SUPPLEMENTAL PROSPECTUS AS MAY BE NECESSARY SO THAT, AS
THEREAFTER DELIVERED TO THE PURCHASERS OF SUCH REGISTRABLE SECURITIES, SUCH
PROSPECTUS SHALL NOT INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL


 

10

--------------------------------------------------------------------------------


 


FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES THEN EXISTING;


 


(F)            OTHERWISE USE COMMERCIALLY REASONABLE EFFORTS TO COMPLY WITH ALL
APPLICABLE RULES AND REGULATIONS OF THE SEC, AND MAKE AVAILABLE TO ITS SECURITY
HOLDERS, AS SOON AS REASONABLY PRACTICABLE (BUT NOT MORE THAN 18 MONTHS) AFTER
THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT, AN EARNINGS STATEMENT WHICH
SHALL SATISFY THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT;


 


(G)           (I) USE  REASONABLE BEST EFFORTS TO LIST SUCH REGISTRABLE
SECURITIES ON THE EXCHANGE ON WHICH THE COMMON STOCK IS THEN LISTED (IF SUCH
REGISTRABLE SECURITIES ARE NOT ALREADY SO LISTED AND IF SUCH LISTING IS THEN
PERMITTED UNDER THE RULES OF SUCH EXCHANGE) TO THE EXTENT REQUIRED; AND
(II) USE  REASONABLE BEST EFFORTS TO PROVIDE FOR A TRANSFER AGENT AND REGISTRAR
FOR SUCH REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT NOT LATER
THAN THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT;


 


(H)           IN CONNECTION WITH AN UNDERWRITTEN OFFERING PURSUANT TO A DEMAND
REGISTRATION PURSUANT TO SECTION 2.2, PROMPTLY ENTER INTO AN UNDERWRITING
AGREEMENT IN CUSTOMARY FORM, WHICH MAY INCLUDE INDEMNIFICATION PROVISIONS IN
FAVOR OF UNDERWRITERS AND OTHER PERSONS IN ADDITION TO, OR IN SUBSTITUTION FOR,
THE PROVISIONS OF SECTION 2.8, AND TAKE SUCH OTHER ACTIONS AS THE MANAGING
UNDERWRITERS REASONABLY REQUEST IN ORDER TO EXPEDITE OR FACILITATE THE
DISPOSITION OF SUCH REGISTRABLE SECURITIES;


 


(I)            IN CONNECTION WITH AN UNDERWRITTEN OFFERING PURSUANT TO A DEMAND
REGISTRATION PURSUANT TO SECTION 2.2, PROMPTLY OBTAIN A “COLD COMFORT” LETTER OR
LETTERS FROM THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTS IN CUSTOMARY FORM AND
COVERING MATTERS OF THE TYPE CUSTOMARILY COVERED BY “COLD COMFORT” LETTERS
PROVIDED TO SELLERS OF SECURITIES AS THE SELLER OR SELLERS OF A MAJORITY OF
SHARES OF SUCH REGISTRABLE SECURITIES SHALL REASONABLY REQUEST;


 


(J)            PROMPTLY MAKE AVAILABLE FOR INSPECTION BY ANY SELLER OF SUCH
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT, BY ANY
UNDERWRITER PARTICIPATING IN ANY DISPOSITION TO BE EFFECTED PURSUANT TO SUCH
REGISTRATION STATEMENT AND BY ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED
BY ANY SUCH SELLER OR ANY SUCH UNDERWRITER, ALL PERTINENT FINANCIAL AND OTHER
RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY, AND CAUSE
ALL OF THE COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL INFORMATION
REASONABLY REQUESTED BY ANY SUCH SELLER, UNDERWRITER, ATTORNEY, ACCOUNTANT OR
AGENT IN CONNECTION WITH THE “DUE DILIGENCE” OF SUCH SELLER OR SUCH UNDERWRITER
WITH RESPECT TO SUCH REGISTRATION STATEMENT, SUBJECT TO THE EXECUTION OF A
MUTUALLY ACCEPTABLE CONFIDENTIALITY AGREEMENT;


 


(K)           PROMPTLY NOTIFY COUNSEL (SELECTED PURSUANT TO SECTION 2.10) FOR
THE HOLDERS OF REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT
AND THE MANAGING UNDERWRITER OR AGENT AND CONFIRM SUCH NOTICE IN WRITING
(I) WHEN THE REGISTRATION STATEMENT, OR ANY POST-EFFECTIVE AMENDMENT TO THE
REGISTRATION STATEMENT, SHALL HAVE BECOME EFFECTIVE, OR ANY SUPPLEMENT TO THE
PROSPECTUS AND ANY AMENDMENTS TO THE PROSPECTUS SHALL HAVE BEEN FILED (OTHER
THAN IN THE CASE OF A REGISTRATION PURSUANT TO FORM S-3ASR), (II) OF THE RECEIPT
OF ANY COMMENTS FROM THE SEC, (III) OF ANY REQUEST BY THE SEC TO AMEND THE
REGISTRATION STATEMENT OR AMEND OR SUPPLEMENT THE PROSPECTUS OR FOR ADDITIONAL
INFORMATION, AND (IV) OF THE ISSUANCE BY THE SEC OF ANY STOP ORDER SUSPENDING
THE EFFECTIVENESS OF THE REGISTRATION STATEMENT OR OF ANY ORDER PREVENTING OR
SUSPENDING THE USE OF ANY


 

11

--------------------------------------------------------------------------------


 


PROSPECTUS, OR OF THE SUSPENSION OF THE QUALIFICATION OF THE REGISTRATION
STATEMENT FOR OFFERING OR SALE IN ANY JURISDICTION, OR OF THE INSTITUTION OR
THREATENING OF ANY PROCEEDINGS FOR ANY OF SUCH PURPOSES;


 


(L)            USE  REASONABLE BEST EFFORTS TO PREVENT THE ISSUANCE OF ANY STOP
ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT OR OF ANY ORDER
PREVENTING OR SUSPENDING THE USE OF ANY PROSPECTUS AND, IF ANY SUCH ORDER IS
ISSUED, TO OBTAIN THE WITHDRAWAL OF ANY SUCH ORDER AS SOON AS PRACTICABLE;


 


(M)          (I) IF REQUESTED BY THE MANAGING UNDERWRITER OR AGENT OR ANY HOLDER
OF REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT, PROMPTLY
INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT SUCH
INFORMATION AS THE MANAGING UNDERWRITER OR AGENT OR SUCH HOLDER REASONABLY
REQUESTS TO BE INCLUDED THEREIN, INCLUDING, WITH RESPECT TO THE NUMBER OF
REGISTRABLE SECURITIES BEING SOLD BY SUCH HOLDER TO SUCH UNDERWRITER OR AGENT,
THE PURCHASE PRICE BEING PAID THEREFOR BY SUCH UNDERWRITER OR AGENT; AND
(II) MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT AS SOON AS PRACTICABLE AFTER BEING NOTIFIED OF THE MATTERS
INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT;


 


(N)           COOPERATE WITH THE HOLDERS OF REGISTRABLE SECURITIES COVERED BY
THE REGISTRATION STATEMENT AND THE MANAGING UNDERWRITER OR AGENT, IF ANY, TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES (NOT BEARING ANY
RESTRICTIVE LEGENDS) REPRESENTING SECURITIES TO BE SOLD UNDER THE REGISTRATION
STATEMENT, AND ENABLE SUCH SECURITIES TO BE IN SUCH DENOMINATIONS AND REGISTERED
IN SUCH NAMES AS THE MANAGING UNDERWRITER OR AGENT, IF ANY, OR SUCH HOLDERS MAY
REASONABLY REQUEST;


 


(O)           IN CONNECTION WITH AN UNDERWRITTEN OFFERING PURSUANT TO A DEMAND
REGISTRATION PURSUANT TO SECTION 2.2, PROMPTLY OBTAIN FOR DELIVERY TO THE
HOLDERS OF REGISTRABLE SECURITIES BEING REGISTERED AND TO THE UNDERWRITER OR
AGENT AN OPINION OR OPINIONS FROM COUNSEL FOR THE COMPANY IN CUSTOMARY FORM AND
SCOPE FOR SELLERS OF SECURITIES;


 


(P)           COOPERATE WITH EACH SELLER OF REGISTRABLE SECURITIES AND EACH
UNDERWRITER OR AGENT PARTICIPATING IN THE DISPOSITION OF SUCH REGISTRABLE
SECURITIES AND THEIR RESPECTIVE COUNSEL IN CONNECTION WITH ANY FILINGS REQUIRED
TO BE MADE WITH THE NASD;


 


(Q)           USE  REASONABLE BEST EFFORTS TO MAKE AVAILABLE CERTAIN OF THE
EXECUTIVE OFFICERS OF THE COMPANY (WHICH IN ANY EVENT SHALL INCLUDE THE
COMPANY’S CHIEF EXECUTIVE OFFICER) FOR A FIVE (5) BUSINESS DAY PERIOD TO
PARTICIPATE AND TO COOPERATE WITH THE HOLDERS OF REGISTRABLE SECURITIES AND ANY
UNDERWRITERS IN ANY “ROAD SHOWS” OR OTHER SELLING EFFORTS, IN EACH CASE IN THE
UNITED STATES, THAT MAY BE REASONABLY BE REQUESTED UPON REASONABLE NOTICE
THEREOF BY THE HOLDERS IN CONNECTION WITH A FIRM COMMITMENT UNDERWRITTEN
OFFERING FOR THE REGISTRABLE SECURITIES WITH A MINIMUM SALES PRICE OF
$25 MILLION WITH RESPECT TO A REGISTRATION STATEMENT EFFECTED PURSUANT TO
SECTION 2.2 (AN UNDERWRITTEN OFFERING CONTEMPLATED BY THIS SECTION 2.4(Q), A
“MARKETED UNDERWRITTEN OFFERING”); PROVIDED THAT TO THE EXTENT SUCH MARKETED
UNDERWRITTEN OFFERING IS FOR REGISTRABLE SECURITIES HAVING A MINIMUM SALES PRICE
OF NOT LESS THAN $50 MILLION, SUCH FIVE (5) BUSINESS DAY PERIOD MAY BE EXTENDED
TO EIGHT (8) BUSINESS DAYS, SOLELY IN THE CASE OF SUCH MARKETED UNDERWRITTEN
OFFERING, UPON REASONABLE REQUEST OF THE HOLDERS OF SUCH REGISTRABLE SECURITIES.


 

12

--------------------------------------------------------------------------------


 

SECTION 2.5.        Information Supplied.  It shall be a condition precedent to
the obligations of the Company to take any action to register the Registrable
Securities held by any Holder as to which any registration is being effected
that such Holder shall furnish the Company with such information regarding such
Holder that is pertinent to the disclosure requirements relating to the
registration and the distribution of such securities as the Company may from
time to time reasonably request.  Each Holder agrees to promptly furnish to the
Company all information required to be disclosed in order to make the
information previously furnished to the Company by such Holder not misleading.

 

SECTION 2.6.        Expenses.  Except as provided herein, the Company will pay
all Registration Expenses in connection with registrations of Registrable
Securities requested pursuant to Section 2.1 or Section 2.2; provided, however,
that the Company shall not be obligated to pay the Registration Expenses in more
than eight (8) Underwritten Offerings (which shall in no event include more than
four (4) Marketed Underwritten Offerings).  To the extent the Holders engage in
more than eight (8) Underwritten Offerings, the Holders shall pay all
Registration Expenses with respect to such Underwritten Offerings and the
Company will have no obligation to pay any such Registration Expenses.  Each
Holder shall pay all underwriting discounts and commissions, broker fees and
commissions, and transfer taxes, if any, relating to the sale or disposition of
such Holder’s Registrable Securities pursuant to any registration statement.

 

SECTION 2.7.        Restrictions on Disposition.  Each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 2.4(e), Section 2.4(k)(iii) or Section 2.4(k)(iv), such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to the registration statement covering such Registrable Securities until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 2.4(e) or written notice from the Company that the
registration statement is again effective and no amendment or supplement is
needed.  In the event that the Company shall give any such notice, the period
referred to in Section 2.4(b) shall be extended by the number of days during the
period from and including the date of the giving of such notice pursuant to
Section 2.4(e) and to and including the date when each seller of Registrable
Securities covered by such registration statement shall have receive the copies
of the supplemented and amended Prospectus contemplated by Section 2.4(e).

 

SECTION 2.8.        Indemnification.


 


(A)           INDEMNIFICATION BY THE COMPANY.   IN THE EVENT OF ANY REGISTRATION
OF ANY SECURITIES OF THE COMPANY UNDER THE SECURITIES ACT PURSUANT TO
SECTION 2.1 OR SECTION 2.2, TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY
WILL INDEMNIFY AND HOLD HARMLESS EACH HOLDER, EACH AFFILIATE OF SUCH HOLDER AND
THEIR RESPECTIVE DIRECTORS AND OFFICERS, MEMBERS OR GENERAL AND LIMITED PARTNERS
(AND THE DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES AND EACH PERSON WHO CONTROLS
SUCH HOLDER (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR
SECTION 20 OF THE EXCHANGE ACT) (HEREINAFTER REFERRED TO AS A “CONTROLLING
PERSON”) OF ANY OF THE FOREGOING), AND EACH UNDERWRITER, IF ANY, AND EACH PERSON
WHO CONTROLS WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT ANY
UNDERWRITER (COLLECTIVELY, THE “SELLER INDEMNIFIED PARTIES”), AGAINST ALL
CLAIMS, LOSSES, DAMAGES AND LIABILITIES, JOINT OR SEVERAL, ACTIONS OR
PROCEEDINGS (WHETHER COMMENCED OR THREATENED IN WRITING) IN RESPECT THEREOF
(“CLAIMS”) AND EXPENSES ARISING OUT OF OR BASED ON: (I)  ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN A REGISTRATION
STATEMENT (OR ANY AMENDMENT


 

13

--------------------------------------------------------------------------------


 


OR SUPPLEMENT THERETO), INCLUDING ALL DOCUMENTS INCORPORATED THEREIN BY
REFERENCE, OR ANY OMISSION OR ALLEGED OMISSION THEREFROM OF A MATERIAL FACT, IN
EACH CASE, NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, (II) ANY UNTRUE STATEMENT
OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN A PROSPECTUS (OR ANY
AMENDMENT OR SUPPLEMENT THERETO), INCLUDING ALL DOCUMENTS INCORPORATED THEREIN
BY REFERENCE, OR ANY OMISSION OR ALLEGED OMISSION THEREFROM OF A MATERIAL FACT,
IN EACH CASE, NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, OR (III) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY ISSUER
FREE WRITING PROSPECTUS PREPARED BY IT OR AUTHORIZED BY IT IN WRITING FOR USE BY
SUCH HOLDER (OR ANY AMENDMENT OR SUPPLEMENT THERETO), INCLUDING ALL DOCUMENTS
INCORPORATED THEREIN BY REFERENCE, OR ANY OMISSION OR ALLEGED OMISSION THEREFROM
OF A MATERIAL FACT, IN EACH CASE, NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, AND THE COMPANY WILL REIMBURSE EACH SUCH SELLER INDEMNIFIED PARTY FOR ANY
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND ANY OTHER REASONABLE
OUT-OF-POCKET EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING AND DEFENDING
OR SETTLING ANY SUCH CLAIM; PROVIDED THAT THE COMPANY WILL NOT BE LIABLE IN ANY
SUCH CASE TO THE EXTENT THAT ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY, OR ACTION
ARISES OUT OF OR IS BASED ON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR
OMISSION OR ALLEGED OMISSION BY SUCH HOLDER OR UNDERWRITER BUT ONLY TO THE
EXTENT THAT SUCH UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR
ALLEGED OMISSION IS MADE IN SUCH REGISTRATION STATEMENT, PROSPECTUS, OR ISSUER
FREE WRITING PROSPECTUS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY OR ON BEHALF OF SUCH HOLDER AND STATED
TO BE SPECIFICALLY FOR USE THEREIN; AND PROVIDED, FURTHER THAT, THE INDEMNITY
AGREEMENT CONTAINED IN THIS SECTION 2.8(A) SHALL NOT APPLY TO AMOUNTS PAID IN
SETTLEMENT OF ANY SUCH CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE CONSENT
OF THE COMPANY (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED);
AND PROVIDED, FURTHER, THAT THE COMPANY WILL NOT BE LIABLE TO ANY SELLER
INDEMNIFIED PARTIES PURSUANT TO THIS SECTION 2.8(A) TO THE EXTENT THAT ANY
CLAIMS FOR WHICH SUCH SELLER INDEMNIFIED PARTY SEEKING INDEMNIFICATION RELATES
TO A SALE OF REGISTRABLE SECURITIES IN VIOLATION OF SECTION 2.3(B)(V).


 


(B)           INDEMNIFICATION BY THE HOLDERS.  TO THE FULLEST EXTENT PERMITTED
BY LAW, EACH HOLDER WILL, IF REGISTRABLE SECURITIES HELD BY SUCH HOLDER ARE
INCLUDED IN THE REGISTRATION STATEMENT OR PROSPECTUS, INDEMNIFY AND HOLD
HARMLESS THE COMPANY, ALL OTHER HOLDERS OR ANY PROSPECTIVE UNDERWRITER, AS THE
CASE MAY BE, AND ANY OF THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS AND
CONTROLLING PERSONS (COLLECTIVELY, THE “COMPANY INDEMNIFIED PARTIES”), AGAINST
ALL CLAIMS AND EXPENSES ARISING OUT OF OR BASED ON:  (I) ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN A REGISTRATION
STATEMENT (OR ANY AMENDMENT OR SUPPLEMENT THERETO), INCLUDING ALL DOCUMENTS
INCORPORATED THEREIN BY REFERENCE, OR ANY OMISSION OR ALLEGED OMISSION THEREFROM
OF A MATERIAL FACT, IN EACH CASE, NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, (II)  ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED IN A PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT THERETO), INCLUDING
ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE, OR ANY OMISSION OR ALLEGED
OMISSION THEREFROM OF A MATERIAL FACT, IN EACH CASE, NECESSARY IN ORDER TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, OR (III) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN ANY ISSUER FREE WRITING PROSPECTUS (OR ANY AMENDMENT
OR SUPPLEMENT THERETO), INCLUDING ALL DOCUMENTS INCORPORATED THEREIN BY
REFERENCE, OR ANY OMISSION OR ALLEGED OMISSION THEREFROM OF A MATERIAL FACT, IN
EACH CASE, NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, AND THE HOLDER WILL
REIMBURSE EACH SUCH COMPANY INDEMNIFIED PARTY FOR ANY


 

14

--------------------------------------------------------------------------------


 


REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND ANY OTHER REASONABLE EXPENSES
INCURRED IN CONNECTION WITH INVESTIGATING AND DEFENDING OR SETTLING ANY SUCH
CLAIM, IN EACH CASE TO THE EXTENT, BUT ONLY TO THE EXTENT THAT SUCH UNTRUE
STATEMENT (OR ALLEGED UNTRUE STATEMENT) OR OMISSION (OR ALLEGED OMISSION) IS
MADE IN SUCH REGISTRATION STATEMENT, PROSPECTUS, OR ISSUER FREE WRITING
PROSPECTUS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED
TO THE COMPANY BY OR ON BEHALF OF SUCH HOLDER AND STATED TO BE SPECIFICALLY FOR
USE THEREIN; AND PROVIDED THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS
SECTION 2.8(B) SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY SUCH CLAIM
IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE CONSENT OF THE COMPANY (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED); AND PROVIDED, FURTHER, THAT IN
THE ABSENCE OF FRAUD BY SUCH HOLDER, THE LIABILITY OF EACH SELLING HOLDER OF
REGISTRABLE SECURITIES HEREUNDER SHALL BE LIMITED TO THE NET PROCEEDS RECEIVED
BY SUCH SELLING HOLDER FROM THE SALE OF REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT.


 


(C)           NOTIFICATION OF CLAIMS.  PROMPTLY AFTER RECEIPT BY A PERSON
ENTITLED TO INDEMNIFICATION PURSUANT TO SECTION 2.8 (AN “INDEMNIFIED PARTY”)
HEREUNDER OF WRITTEN NOTICE OF THE COMMENCEMENT OF ANY ACTION OR PROCEEDING WITH
RESPECT TO WHICH A CLAIM FOR INDEMNIFICATION MAY BE MADE PURSUANT TO THIS
SECTION 2.8, SUCH INDEMNIFIED PARTY WILL, IF A CLAIM IN RESPECT THEREOF IS TO BE
MADE AGAINST AN INDEMNIFYING PARTY, GIVE WRITTEN NOTICE TO THE LATTER OF THE
COMMENCEMENT OF SUCH ACTION OR PROCEEDING; PROVIDED THAT THE FAILURE OF THE
INDEMNIFIED PARTY TO GIVE NOTICE AS PROVIDED HEREIN SHALL NOT RELIEVE THE
INDEMNIFYING PARTY OF ITS OBLIGATIONS UNDER THIS SECTION 2.8, EXCEPT TO THE
EXTENT THAT THE INDEMNIFYING PARTY IS PREJUDICED IN ANY MATERIAL RESPECT BY SUCH
FAILURE TO GIVE NOTICE.  IN CASE ANY SUCH ACTION OR PROCEEDING IS BROUGHT
AGAINST AN INDEMNIFIED PARTY, UNLESS IN SUCH INDEMNIFIED PARTY’S REASONABLE
JUDGMENT, BASED UPON ADVICE OF COUNSEL, A CONFLICT OF INTEREST BETWEEN SUCH
INDEMNIFIED AND INDEMNIFYING PARTIES MAY EXIST IN RESPECT OF SUCH ACTION OR
PROCEEDING (IN WHICH CASE THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO ASSUME
OR CONTINUE ITS OWN DEFENSE AND THE INDEMNIFYING PARTY SHALL BE LIABLE FOR ANY
REASONABLE EXPENSES THEREFOR (BUT IN NO EVENT WILL BEAR THE EXPENSES FOR MORE
THAN ONE FIRM OF COUNSEL FOR ALL INDEMNIFIED PARTIES IN EACH JURISDICTION WHO
SHALL, WITH RESPECT TO SELLER INDEMNIFIED PARTIES, BE APPROVED BY THE MAJORITY
OF THE PARTICIPATING HOLDERS IN THE REGISTRATION IN RESPECT OF WHICH SUCH
INDEMNIFICATION IS SOUGHT), THE INDEMNIFYING PARTY WILL BE ENTITLED TO
PARTICIPATE IN AND TO ASSUME THE DEFENSE THEREOF (AT ITS EXPENSE), JOINTLY WITH
ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTIFIED TO THE EXTENT THAT IT MAY WISH,
WITH COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY, AND AFTER NOTICE
FROM THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY OF ITS ELECTION SO TO
ASSUME THE DEFENSE THEREOF, THE INDEMNIFYING PARTY WILL NOT BE LIABLE TO SUCH
INDEMNIFIED PARTY FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY THE
LATTER IN CONNECTION WITH THE DEFENSE THEREOF OTHER THAN REASONABLE COSTS OF
INVESTIGATION AND SHALL HAVE NO LIABILITY FOR ANY SETTLEMENT MADE BY THE
INDEMNIFIED PARTY WITHOUT THE CONSENT OF THE INDEMNIFYING PARTY, SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD.  NO INDEMNIFYING PARTY WILL SETTLE ANY ACTION
OR PROCEEDING OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INDEMNIFIED PARTY, UNLESS SUCH SETTLEMENT OR JUDGMENT
(I) INCLUDES AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR
PLAINTIFF OF A RELEASE TO SUCH INDEMNIFIED PARTY FROM ALL LIABILITY IN RESPECT
OF SUCH ACTION OR PROCEEDING AND (II) DOES NOT INVOLVE THE IMPOSITION OF
EQUITABLE REMEDIES OR THE IMPOSITION OF ANY OBLIGATIONS ON SUCH INDEMNIFIED
PARTY AND DOES NOT OTHERWISE ADVERSELY AFFECT SUCH INDEMNIFIED PARTY, OTHER THAN
AS A RESULT OF THE IMPOSITION OF FINANCIAL OBLIGATIONS FOR WHICH SUCH
INDEMNIFIED PARTY WILL BE INDEMNIFIED HEREUNDER.  AN INDEMNIFIED PARTY MAY NOT
SETTLE ANY ACTION OR PROCEEDING OR THE ENTRY OF ANY JUDGMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF THE INDEMNIFYING PARTY.

 

15

--------------------------------------------------------------------------------


 


(D)           CONTRIBUTION.  (I) IF THE INDEMNIFICATION PROVIDED FOR IN THIS
SECTION 2.8 FROM THE INDEMNIFYING PARTY IS UNAVAILABLE TO AN INDEMNIFIED PARTY
HEREUNDER IN RESPECT OF ANY CLAIM OR EXPENSES REFERRED TO HEREIN, THEN THE
INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY, SHALL
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT
OF SUCH CLAIM OR EXPENSES IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE
RELATIVE FAULT OF THE INDEMNIFYING PARTY AND INDEMNIFIED PARTY IN CONNECTION
WITH THE ACTIONS WHICH RESULTED IN SUCH CLAIM OR EXPENSES, AS WELL AS ANY OTHER
RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF SUCH INDEMNIFYING
PARTY AND INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER
THINGS, WHETHER ANY ACTION IN QUESTION, INCLUDING ANY UNTRUE OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT OR OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL
FACT, HAS BEEN MADE BY, OR RELATES TO INFORMATION SUPPLIED BY, SUCH INDEMNIFYING
PARTY OR INDEMNIFIED PARTY, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS
TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH ACTION.  THE AMOUNT
PAID OR PAYABLE BY A PARTY UNDER THIS SECTION 2.8(D) AS A RESULT OF THE CLAIM
AND EXPENSES REFERRED TO ABOVE SHALL BE DEEMED TO INCLUDE ANY LEGAL OR OTHER
FEES OR EXPENSES REASONABLY INCURRED BY SUCH PARTY IN CONNECTION WITH ANY ACTION
OR PROCEEDING; AND (II) THE PARTIES HERETO AGREE THAT IT WOULD NOT BE JUST AND
EQUITABLE IF CONTRIBUTION PURSUANT TO THIS SECTION 2.8(D) WERE DETERMINED BY PRO
RATA ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION WHICH DOES NOT TAKE ACCOUNT
OF THE EQUITABLE CONSIDERATIONS REFERRED TO IN SECTION 2.8(D)(I).  NO PERSON
GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF
THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS
NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.


 


(E)           NON-EXCLUSIVE REMEDY.  THE OBLIGATIONS OF THE PARTIES UNDER THIS
SECTION 2.8 SHALL BE IN ADDITION TO ANY LIABILITY WHICH ANY PARTY MAY OTHERWISE
HAVE TO ANY OTHER PARTY.


 

SECTION 2.9.        Required Reports. For so long as the Company is subject to
the reporting requirements of Section 13 or 15 of the Exchange Act, the Company
covenants that it will use  reasonable best efforts to file the reports required
to be filed by it under the Securities Act and the Exchange Act, and it will
take such further action as any Holder may reasonably request, all to the extent
required from time to time to enable such Holder to sell shares of Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (i) Rule 144, or (ii) any similar rule or
regulation hereafter adopted by the SEC.  Upon the request of any Holder
pursuant to the immediately preceding sentence, the Company will deliver to such
Holder a written statement as to whether it has complied with such requirements.

 

SECTION 2.10.      Selection of Counsel.  In connection with any registration of
Registrable Securities pursuant to Section 2.1 and Section 2.2, the Holders of a
majority of the Registrable Securities covered by any such registration may
select one counsel to represent all Holders of Registrable Securities covered by
such registration; provided, however, that in the event that the counsel
selected as provided above is also acting as counsel to the Company in
connection with such registration, a majority of the remaining Holders shall be
entitled to select one additional counsel to represent all such remaining
Holders.

 

SECTION 2.11.      Market Standoff Agreement.

 


(A)           SUBJECT TO THE PROVISO IN SECTION 2.3(C)(II), IN CONNECTION WITH
ANY UNDERWRITTEN PUBLIC OFFERING, EACH HOLDER WHO HOLDS REGISTRABLE SECURITIES
AND WHO WAS OFFERED OR WAIVED THE OPPORTUNITY TO INCLUDE REGISTRABLE SECURITIES
IN SUCH OFFERING PURSUANT TO SECTION 2.1 OR


 

16

--------------------------------------------------------------------------------


 


SECTION 2.2 WILL AGREE UPON THE REQUEST OF THE MANAGING UNDERWRITER WITH RESPECT
TO SUCH OFFERING NOT TO EFFECT ANY PUBLIC SALE OR DISTRIBUTION, INCLUDING ANY
SALE PURSUANT TO RULE 144 UNDER THE SECURITIES ACT, OF ANY EQUITY SECURITY OF
THE COMPANY DURING THE 14-DAY PERIOD PRIOR TO, AND FOR THE 90 DAYS AFTER (PLUS
ANY BOOSTER PERIOD), THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT FOR SUCH
OFFERING (OR SUCH LESSER PERIOD AS THE MANAGING UNDERWRITERS MAY REQUIRE OR
PERMIT), EXCEPT FOR SUCH EQUITY SECURITIES TO BE INCLUDED IN SUCH OFFERING;
PROVIDED THAT ALL OF THE COMPANY’S EXECUTIVE OFFICERS AND ALL OF THE MEMBERS OF
THE COMPANY’S BOARD (OTHER THAN THE APPOINTED DIRECTORS AND NOMINATED DIRECTORS,
AS EACH TERM IS DEFINED IN THE PURCHASE AGREEMENT) ARE RESTRICTED IN THE SAME
MANNER AND FOR THE SAME DURATION; PROVIDED, FURTHER, THAT SUCH AGREEMENT BY A
HOLDER HEREUNDER IN ANY OFFERING PURSUANT TO SECTION 2.1 IN WHICH SUCH HOLDER
DID NOT PARTICIPATE SHALL BE TREATED AS A POSTPONEMENT AND A SUSPENSION FOR
PURPOSES OF SECTIONS 2.3(B)(IV) AND 2.3(B)(V), RESPECTIVELY, IF AT ANY TIME
DURING THE 12-MONTH PERIOD ENDING ON THE DATE SUCH RESTRICTIONS COMMENCED SUCH
HOLDER WAS ALREADY SUBJECT TO ANY RESTRICTIONS DUE TO EXECUTION OF AN AGREEMENT
IN ACCORDANCE WITH THIS SECTION 11(A) WITH RESPECT TO AN OFFERING PURSUANT TO
SECTION 2.1 IN WHICH SUCH HOLDER DID NOT PARTICIPATE; AND PROVIDED, FURTHER,
THAT THE OBLIGATIONS SET FORTH IN THIS SECTION 2.11 SHALL NOT APPLY TO ANY
HOLDER WHO WAS SUBSTANTIALLY LIMITED IN THE NUMBER OF REGISTRABLE SECURITIES
THAT SUCH HOLDER COULD SELL IN THE OFFERING PURSUANT TO SECTION 2.2(E) OR
SECTION 2.3(A)(II) AND DID NOT OTHERWISE SELL REGISTRABLE SECURITIES IN SUCH
OFFERING.  THIS SECTION 2.11(A) WILL NOT APPLY TO ANY CONTINGENT UNDERWRITING.


 


(B)           IF THE COMPANY EXERCISES ITS RIGHT TO REDEEM THE NOTES PURSUANT TO
SECTION 3.04(A) OF THE INDENTURE (A “SECTION 3.04(A) REDEMPTION”) AT A TIME WHEN
NO SHARES OF SERIES A PREFERRED STOCK ARE OUTSTANDING THEN, IF THE COMPANY
ENTERS INTO A CONTINGENT UNDERWRITING, EACH HOLDER WILL AGREE UPON THE REQUEST
OF THE MANAGING UNDERWRITER WITH RESPECT TO SUCH OFFERING NOT TO EFFECT ANY
PUBLIC SALE OR DISTRIBUTION, INCLUDING ANY SALE PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT, OF ANY EQUITY SECURITY OF THE COMPANY REQUESTED BY SUCH
UNDERWRITER (BUT IN NO EVENT MORE THAN 5 BUSINESS DAYS PRIOR DELIVERY TO THE
HOLDERS OF A NOTICE OF REDEMPTION FOR SUCH SECTION 3.04(A) REDEMPTION) AND
ENDING ON THE EARLIER OF 90 DAYS AFTER (PLUS ANY BOOSTER PERIOD) THE EFFECTIVE
DATE OF THE REGISTRATION STATEMENT FOR SUCH OFFERING (OR SUCH LESSER PERIOD AS
THE MANAGING UNDERWRITER MAY REQUIRE OR PERMIT); PROVIDED THAT NO SUCH REQUEST
MAY ONLY BE MADE (I) IF THE AGGREGATE PRINCIPAL AMOUNT OF NOTES TO BE CALLED IN
A SECTION 3.04(A) REDEMPTION IS LESS THAN $5 MILLION OR (II) TO THE EXTENT THAT
THE LIMITATIONS ON A HOLDER’S ABILITY TO EFFECT A PUBLIC SALE OR DISTRIBUTION
DESCRIBED ABOVE WOULD COMMENCE NO SOONER THAN 120 DAYS OF THE COMPANY DELIVERING
A NOTICE OF CONVERSION PURSUANT TO SECTION 5(C) OF THE CERTIFICATE OF
DESIGNATION OF THE PREFERRED STOCK, AND MAY ONLY  BE REQUESTED IF ALL OF THE
COMPANY’S EXECUTIVE OFFICERS AND MEMBERS OF THE COMPANY’S BOARD (OTHER THAN THE
APPOINTED DIRECTORS AND NOMINATED DIRECTORS, AS EACH TERM IS DEFINED IN THE
PURCHASE AGREEMENT) ARE RESTRICTED IN THE SAME MANNER AND FOR THE SAME DURATION;
AND, PROVIDED, FURTHER, THAT THE COMPANY MAY EXERCISE ITS RIGHT PURSUANT TO THIS
SECTION 2.11(B) IN CONNECTION WITH ONLY ONE CONTINGENT UNDERWRITING.


 

SECTION 2.12.      No Inconsistent Agreements.  The Company represents and
warrants that it is not a party to a Contract which conflicts with the exercise
of the rights granted to the Holders of Registrable Securities in this ARTICLE
II.

 

SECTION 2.13.      Termination of Registration Rights.  The rights and
obligations of any Holder under this ARTICLE II shall terminate (other than
Section 2.6, Section 2.8 and Section 2.13) at such time as such Holder ceases to
hold any Registrable Securities

 

17

--------------------------------------------------------------------------------


 


ARTICLE III

MISCELLANEOUS


 

SECTION 3.1.        Expenses.  Except as otherwise provided herein (and except
as provided in the Purchase Agreement), all expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such expenses.

 

SECTION 3.2.        Successors and Assigns; Assignment.  Except as otherwise
expressly provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon, the successors, permitted assigns, heirs, executors and
administrators of the parties hereto.  This Agreement may not be assigned
without the prior written consent of the other parties, except that this
Agreement (i) may be assigned by a Holder so long as the Person to whom it is
being assigned agrees to be bound under this Agreement as a Holder hereunder and
delivers a counterpart signature page to this Agreement to the Company and
(ii) shall be assigned by the Company in the event of any merger, consolidation
or other transaction upon consummation of which the issuer of the Common Stock
is an entity other than the Company (such entity, the “Survivor”) to such
Survivor, and the Company shall not enter into any such transaction unless and
until the Survivor assumes all rights and obligations of the Company hereunder
pursuant to a written agreement for the benefit of the Holders (it being
understood that if the Survivor is the issuer of the Common Stock and such
assumption of the rights and obligations of the Company hereunder occurs by
operation of law, that such Survivor shall not be required to execute a written
agreement for the benefit of the Holders).

 

SECTION 3.3.        No Third Party Beneficiaries.  Except as specifically
provided in Section 2.8 (with respect to which the Indemnified Parties named
therein shall be express, intended third party beneficiaries of such provision),
this Agreement is not intended, and shall not be deemed, to confer any rights or
remedies upon any Person other than the parties hereto or otherwise create any
third party beneficiary hereto.

 

SECTION 3.4.        Entire Agreement.  This Agreement and the other agreements
or documents referred to herein, constitute the full and entire understanding
and agreement among the parties with respect to the subject matter hereof and
supersede any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related to the subject matter hereof
in any way.

 

SECTION 3.5.        Severability.  In case any provision of this Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

 

SECTION 3.6.        Amendment and Waiver.  No amendment, waiver or other
modification of, or consent under, any provision of this Agreement shall be
effective against the Company, unless it is approved in writing by the Company,
and no amendment, waiver or other modification of, or consent under, any
provision of this Agreement shall be effective against any Holder, unless it is
approved in writing by Holders holding a majority of the Registrable
Securities.  No waiver of any breach of any agreement or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach thereof
nor of any other agreement or provision herein contained.

 

18

--------------------------------------------------------------------------------


 

SECTION 3.7.        Delays or Omissions.  It is agreed that no delay or omission
to exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring.  It is
further agreed that any waiver, permit, consent or approval of any kind or
character on an Holder’s part of any breach, default or noncompliance under this
Agreement or any waiver on such party’s part of any provisions or conditions of
this Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement, by law, or otherwise afforded to any party, shall be cumulative and
not alternative.

 

SECTION 3.8.        Notices.  Except as otherwise provided herein, all notices
required or permitted hereunder shall be in writing and shall be deemed
effectively given and received: (a) upon personal delivery to the party to be
notified; (b) when sent by confirmed facsimile or e-mail if sent during normal
business hours of the recipient, if not, then on the next business day; or
(c) one (1) business day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. 
All notices to a Holder shall be delivered to the address of such Holder set
forth on the signature page of such Holder hereto (or such other address as such
Holder may designate by like notice to the Company hereunder).  All notices to
the Company shall be delivered to:

 

 

Power-One, Inc.

740 Calle Plano

Camarillo, California

Attention:  Tina Mcknight, Esq.

Facsimile:  (805) 383-5898

 

with a copy to (which shall not constitute notice):

 

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, CA  90071-3197

Attn:  Jennifer Bellah Maguire, Esq.

Facsimile:  (213) 229-6986

 

SECTION 3.9.        Interpretation.  The words “hereof”, “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. 
When reference is made in this Agreement to an Article or a Section, such
reference shall be to an Article or Section of this Agreement, unless otherwise
indicated.  The table of contents, table of defined terms and headings contained
in this Agreement are for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement.  The language used in
this Agreement shall be deemed to be the language chosen by the parties hereto
to express their mutual intent, and no rule of strict construction shall be
applied against any party.  Whenever the context may require, any pronouns used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.  Any reference to any federal, state, local or foreign statute or
law shall be deemed also to refer to all rules and regulations promulgated

 

19

--------------------------------------------------------------------------------


 

thereunder, unless the context requires otherwise, and shall include all
amendments of the same and any successor or replacement statutes and regulations
as of the Closing Date.  All references to agreements shall mean such agreement
as may be amended or otherwise modified from time to time.  Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”

 

SECTION 3.10.      Governing Law; Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed in all respects by the Laws of the State of New
York. Any disagreement, issue, dispute, claim, demand or controversy arising out
of or relating to this Agreement (each, a “Dispute”) shall be brought in the
United States District Court for the Southern District of New York in New York,
New York or any New York State court sitting in New York, New York, so long as
one of such courts shall have subject matter jurisdiction over such Dispute. 
Each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such Dispute
and irrevocably waives, to the fullest extent permitted by Law, any objection
that it may now or hereafter have to the laying of the venue of any such Dispute
in any such court and that any such Dispute which is brought in any such court
has been brought in an inconvenient forum. Process in any such Dispute may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 3.8 shall be
deemed effective service of process on such party.


 


(B)           EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 

SECTION 3.11.      Specific Performance.  The parties hereto agree that the
obligations imposed on them in this Agreement are special, unique and of an
extraordinary character, and that, in the event of breach by any party, damages
would not be an adequate remedy and each of the other parties shall be entitled
to specific performance and injunctive and other equitable relief in addition to
any other remedy to which it may be entitled, at law or in equity; and the
parties hereto further agree to waive any requirement for the securing or
posting of any bond in connection with the obtaining of any such injunctive or
other equitable relief.

 

SECTION 3.12.      Counterparts.  This Agreement may be executed in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

 [Remainder of Page Intentionally Left Blank.]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first set forth above.

 

 

POWER-ONE, INC.

 

 

 

By:

/s/ Richard J. Thompson

 

 

Name:

 Richard J. Thompson

 

 

Title:

 President and Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first set forth above.

 

 

SILVER LAKE SUMERU FUND, L.P.

 

 

 

 

By:

 SILVER LAKE TECHNOLOGY  ASSOCIATES SUMERU, L.P., its  general partner

 

 

 

 

By:

 SLTA SUMERU (GP), L.L.C., its general partner

 

 

 

 

By:

 SILVER LAKE GROUP, L.L.C., managing member

 

 

 

 

By:

  /s/ Kyle T. Ryland

 

 

Name:

Kyle T. Ryland

 

 

Title:

Managing Director

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

SILVER LAKE TECHNOLOGY INVESTORS SUMERU, L.P.

 

 

 

 

By:

 SILVER LAKE TECHNOLOGY ASSOCIATES SUMERU, L.P., its general partner

 

 

 

 

By:

 SLTA SUMERU (GP), L.L.C., its general partner

 

 

 

 

 

 

By:

 SILVER LAKE GROUP, L.L.C., managing member

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Kyle T. Ryland

 

 

 

Name:

Kyle T. Ryland

 

 

 

Title:

Managing Director

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

By executing this Registration Rights Agreement, the undersigned is agreeing to
the rights and obligations of a “Holder” hereunder.

 

 

HOLDER

 

 

 

Name of Holder:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such specified Person.

 

 “Booster Period” means such additional period as may be requested by the
Company or an underwriter to accommodate regulatory restrictions on (i) the
publication or other distribution of research reports and (ii) analyst
recommendations and opinions, including the restrictions contained in NASD
Rule 2711(f)(4) or NYSE Rule 472(f)(4), or any successor provisions or
amendments thereto.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York.

 

“Capital Stock” means any and all shares of capital stock of the Company,
including without limitation, any and all shares of Common Stock, Series A
Preferred Stock and Junior Convertible Preferred Stock.

 

“Certificate of Designation” means the Certificate of Designation with respect
to the Series A Preferred Stock, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

 

“Common Stock” means the Common Stock, par value $0.001 per share, of the
Company and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.

 

“Contingent Underwriting” means a standby underwriting arrangement entered into
by the Company in connection with and as to which the sole use of proceeds is to
provide net proceeds potentially equal to at least $5 million in order to
finance the Company’s redemption of Notes pursuant to Section 3.04(a) of the
Indenture.

 

“control” or “controlled by” have the meaning set forth in Rule 12b-2 of the
Exchange Act.

 

“Conversion Shares” means the Series A Preferred Stock Conversion Shares, the
Junior Convertible Preferred Stock Conversion Shares and the Notes Conversion
Shares.

 

“Equity Securities” means any and all shares of Capital Stock of the Company,
securities of the Company convertible into, or exchangeable or exercisable for,
such shares, and options, warrants or other rights to acquire such shares
(including the Notes, shares of Series A Preferred Stock, shares of Junior
Convertible Preferred Stock, the Conversion Shares, Warrants and the Warrant
Shares).

 

“Exchange” means Nasdaq or the New York Stock Exchange, as the case may be.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

A-1

--------------------------------------------------------------------------------


 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Form S-1” means a registration statement on Form S-1 under the Securities Act,
or any successor form thereto.

 

“Form S-3” means a registration statement on Form S-3 (other than on
Form S-3ASR) under the Securities Act, or any successor form thereto.

 

“Form S-3ASR” means an “automatic shelf” registration statement on Form S-3
filed by a Well-Known Seasoned Issuer.

 

“Form S-4” means a registration statement on Form S-4 under the Securities Act,
or any successor form thereto.

 

“Form S-8” means a registration statement on Form S-8 under the Securities Act,
or any successor form thereto.

 

“Hedging Contract” means a derivative contract of a type described in the
incoming letter referred to in Securities Exchange Commission no-action
interpretive letter dated October 9, 2003 issued to Goldman, Sachs & Co. (the
“Interpretive Letter”), entered into between a Holder and a financial
intermediary (a “Hedging Contract Counterparty”) and referencing the Series A
Preferred Stock, Junior Convertible Preferred Stock or the Common Stock.

 

“Holder” means any Investor Stockholder that beneficially owns any Registrable
Securities and any of their respective assignees pursuant to the terms hereof.

 

“incur” means, directly or indirectly, to incur, refinance, create, assume,
guarantee or otherwise become liable.

 

“Indenture” means the Indenture, dated as of May 8, 2009, between the Company
and The Bank of New York Mellon Trust Company, N.A., as trustee, as amended and
supplemented from time to time in accordance with its terms.

 

“Issuer Free Writing Prospectus” shall have the meaning set forth in Rule 433 of
the Securities Act.

 

“Junior Convertible Preferred Stock” means the shares of junior convertible
preferred stock, par value $.001 per share, of the Company designated Series B
Junior Convertible Preferred Stock and Series C Junior Convertible Preferred
Stock and any securities issued in respect thereof, or in substitution therefor,
in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization, (other than the Conversion Shares issuable upon
conversion thereof as contemplated by the Junior Convertible Preferred Stock
Certificate of Designation).

 

“Junior Convertible Preferred Stock Certificate of Designation” means the
Certificates of Designation with respect to the Junior Convertible Preferred
Stock, as the same may be amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof.

 

A-2

--------------------------------------------------------------------------------


 

“Nasdaq” means the NASDAQ Global Market, or any successor thereto.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“Notes” means the Convertible Senior Notes due 2019 of the Company issued
pursuant to the Indenture and any securities issued upon conversion or in
respect thereof, or in substitution therefor, in connection with any stock
split, dividend or combination, or any reclassification, recapitalization,
merger, consolidation, exchange or other similar reorganization (other than the
Notes Conversion Shares issued upon conversion thereof as contemplated by the
Indenture).

 

“Notes Conversion Shares” means the shares of Common Stock that may be issued
upon the conversion of the Notes as provided for in the Indenture.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Preferred Stock Conversion Shares” means the shares of Common Stock that may be
issued upon the conversion of the Series A Preferred Stock as provided for in
the Certificate of Designation.

 

“Prospectus” means the prospectus included in any registration statement,
including any preliminary prospectus, any final prospectus and any such
prospectus as amended or supplemented by any prospectus supplement, including
any such prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Securities covered by a registration statement, and
by all other amendments and supplements to a prospectus, including
post-effective amendments, and in each case including all materials incorporated
by reference therein.

 

“Registrable Securities” means (i) the Notes, the Series A Preferred Stock, and
the Junior Convertible Preferred Stock, (ii) the Conversion Shares held by any
Holder or issuable upon the conversion of Series A Preferred Stock, Junior
Convertible Preferred Stock or Notes held by the Holders, (iii) the Warrant
Shares held by any Holder or issuable upon the exercise of Warrants held by the
Holders, (iv) additional shares of Common Stock held by any Holder that were
acquired pursuant to Section 5.7 of the Purchase Agreement or upon the
conversion, exchange or exercise of any Equity Securities acquired pursuant to
Section 5.7 of the Purchase Agreement, (v) the Common Stock being sold short
(the “Hedging Common Stock”) to hedge the exposure of a Hedging Contract
Counterparty (as defined in “Hedging Contract” above) to the Hedging Contract to
which such Hedging Contract Counterparty is a party, as contemplated in the
Interpretive Letter (as defined in “Hedging Contract” above) and (vi) any Common
Stock or other securities which may be issued, converted, exchanged or
distributed in respect thereof, or in substitution therefor, in connection with
any stock split, dividend or combination, or any recapitalization,
reclassification, merger, consolidation, exchange or other similar
reorganization with respect to the Registrable Securities described in clauses
(i), (ii), (iii) and (iv). As to any particular Registrable Securities, once
issued, such Registrable Securities shall cease to be Registrable Securities
when (A) a registration statement with respect to the sale by the Holder of such
securities shall have become effective under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement, (B) such securities shall have been distributed to the public
pursuant to Rule 144, or

 

A-3

--------------------------------------------------------------------------------


 

(C) such securities shall have ceased to be outstanding,; provided that
Securities will cease to be Registrable Securities at such time as  a Holder and
its Affiliates beneficially own less than 10% of the outstanding Common Stock,
neither such Holder nor any of its Affiliates is or has in the prior 6 months
been an Affiliate of the Company (as reasonably determined in good faith by such
Holder; provided that for this purpose a Holder or its Affiliate will
conclusively be deemed an Affiliate of the Company if it is entitled to nominate
or designate a member of the Company’s Board of Directors) and all of the
Registrable Securities beneficially owned by such Holder (together with those of
its Affiliates) can be sold without restriction under Rule 144 under the
Securities Act.  For purposes of this Agreement, any required calculation of the
amount of, or percentage of, Registrable Securities shall be based on the number
of shares of Common Stock which are Registrable Securities, including shares
issuable upon the conversion, exchange or exercise of any security convertible,
exchangeable or exercisable into Common Stock (including the Series A Preferred
Stock, the Junior Convertible Preferred Stock, the Warrants and the Notes).

 

“Registration Expenses” means any and all reasonable, documented expenses
incident to performance of or compliance with ARTICLE II, including (i) all SEC
and securities exchange, FINRA or NASD registration and filing fees (including,
if applicable, the fees and expenses of any “qualified independent underwriter,”
as such term is defined in Section 2720 of the bylaws of the NASD, and of its
counsel), (ii) all reasonable, documented fees and expenses of complying with
securities or blue sky laws (including fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities and any escrow fees), (iii) all printing, messenger and delivery
expenses, (iv) all reasonable, documented fees and expenses incurred in
connection with the listing of the Registrable Securities on any securities
exchange, (v) the fees and disbursements of counsel for the Company and of its
independent public accountants, including the expenses of any special audits
and/or “cold comfort” letters required by or incident to such performance and
compliance, (vi) the reasonable, documented fees and disbursements of counsel
selected pursuant to Section 2.10 not to exceed $50,000 in connection with any
registered offering, (vii) any fees and disbursements of underwriters
customarily paid by the issuers, including liability insurance if the Company so
desires, and (viii) the reasonable expenses incurred by the Company or any
underwriters in connection with any “road show” undertaken pursuant to
Section 2.1 or Section 2.4(q).

 

“Restricted Period” shall mean the period of time from the Closing Date on the
Restricted Period Termination Date (as defined in the Purchase Agreement).

 

“Rule 144” means Rule 144 under the Securities Act (or any successor rule).

 

“SEC” means the U.S. Securities and Exchange Commission or any other federal
agency then administering the Securities Act or the Exchange Act and other
federal securities laws.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series A Preferred Stock” means the shares of preferred stock, par value $.001
per share, of the Company designated Series A Convertible Preferred Stock,  and
any securities issued in respect thereof, or in substitution therefor, in
connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar

 

A-4

--------------------------------------------------------------------------------


 

reorganization, (other than the Junior Convertible Preferred Stock and
Conversion Shares issued upon conversion thereof as contemplated by the
Certificate of Designation).

 

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any shares of Equity
Securities beneficially owned by a Person or any interest in any shares of
Equity Securities Beneficially Owned by a Person.  For purposes of clarity, a
conversion of the shares of Series A Preferred Stock, Junior Convertible
Preferred Stock or Notes into Conversion Shares is not a Transfer.

 

“Underwritten Offering” means any Marketed Underwritten Offering, Underwritten
Shelf Take-Down or other underwritten offering pursuant to Section 2.2.

 

“Warrants” means the warrants issued by the Company pursuant to the Purchase
Agreement and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization (other than the Warrant Shares upon exercise thereof).

 

“Warrant Shares” means the shares of Common Stock that may be issued upon the
exercise of the Warrants.

 

“Well-Known Seasoned Issuer” has the meaning set forth in Rule 405 under the
Securities Act.

 

A-5

--------------------------------------------------------------------------------